 Exhibit 10.1

 

EXECUTION VERSION

 

 

--------------------------------------------------------------------------------





 

 

 

CREDIT AGREEMENT

 

among

 

ROPER TECHNOLOGIES, INC., as Parent Borrower,

The Foreign Subsidiary Borrowers from Time to Time Parties Hereto,

 

The Several Lenders from Time to Time Parties Hereto,

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., MIZUHO BANK, LTD., 

PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, 

and TD BANK, N.A., 

as Documentation Agents,
 

WELLS FARGO BANK, N.A. and BANK OF AMERICA, N.A., 

as Syndication Agents,



 

and

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

Dated as of September 23, 2016

 

 

 

 

 

 





--------------------------------------------------------------------------------





 



 



JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC and



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Lead Arrangers



 


JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC and



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

Page

 





SECTION 1. DEFINITIONS 1   1.1 Defined Terms 1   1.2 Other Definitional
Provisions 21   1.3 Exchange Rates 21 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
22   2.1 Procedure for Term Loan Borrowing 22   2.2 Repayment of Term Loans 22  
2.3 Revolving Commitments 22   2.4 Procedure for Revolving Loan Borrowing 22  
2.5 Facility Fees, etc. 23   2.6 Termination or Reduction of Commitments 23  
2.7 Optional Prepayments 23   2.8 Conversion and Continuation Options 23   2.9
Limitations on Eurocurrency Tranches 24   2.10 Interest Rates and Payment Dates
24   2.11 Computation of Interest and Fees 25   2.12 Inability to Determine
Interest Rate 25   2.13 Pro Rata Treatment and Payments 26   2.14 Requirements
of Law 27   2.15 Taxes 28   2.16 Indemnity 33   2.17 Change of Lending Office 33
  2.18 Replacement of Lenders 33   2.19 Foreign Subsidiary Borrowers 34   2.20
Incremental Credit Extensions 34   2.21 Defaulting Lenders 35   2.22 Extension
Option. 37 SECTION 3. LETTERS OF CREDIT 38   3.1 L/C Commitment 38   3.2
Procedure for Issuance of Letter of Credit 39   3.3 Fees and Other Charges 40  
3.4 L/C Participations 40   3.5 Reimbursement Obligation of the Parent Borrower
41   3.6 Obligations Absolute 41   3.7 Letter of Credit Payments 42

 

 



 

 

 

  3.8 Applications 42   3.9 Cash Collateralization of Letters of Credit 42
SECTION 4. REPRESENTATIONS AND WARRANTIES 42   4.1 Financial Condition 42   4.2
No Change 43   4.3 Existence; Compliance with Law 43   4.4 Power; Authorization;
Enforceable Obligations 43   4.5 No Legal Bar 43   4.6 Litigation 44   4.7
Ownership of Property 44   4.8 Intellectual Property 44   4.9 Taxes 44   4.10
Federal Regulations 44   4.11 Labor Matters 44   4.12 ERISA; Employee Benefit
plans 44   4.13 Investment Company Act; Other Regulations 45   4.14 Subsidiaries
45   4.15 Use of Proceeds 45   4.16 Environmental Matters 45   4.17 Accuracy of
Information, etc. 46   4.18 Anti-Corruption Laws and Sanctions 46   4.19 EEA
Financial Institutions 46 SECTION 5. CONDITIONS PRECEDENT 46   5.1 Conditions to
Initial Extension of Credit 46   5.2 Conditions to Each Extension of Credit 47  
5.3 Initial Loan to Each Foreign Subsidiary Borrower 47 SECTION 6. AFFIRMATIVE
COVENANTS 48   6.1 Financial Statements 48   6.2 Certificates; Other Information
48   6.3 Payment of Taxes 49   6.4 Maintenance of Existence; Compliance 49   6.5
Maintenance of Property; Insurance 50   6.6 Inspection of Property; Books and
Records; Discussions 50   6.7 Notices 50   6.8 Environmental Laws 50

 

 



 

 

 

SECTION 7. NEGATIVE COVENANTS 50   7.1 Financial Condition Covenants 50   7.2
Indebtedness 51   7.3 Liens 52   7.4 Fundamental Changes 53   7.5 Disposition of
Property 53   7.6 Restricted Payments 53   7.7 Transactions with Affiliates 53  
7.8 Swap Agreements 53   7.9 Changes in Fiscal Periods 53   7.10 Negative Pledge
Clauses 53   7.11 Clauses Restricting Subsidiary Distributions 54 SECTION 8.
EVENTS OF DEFAULT 54 SECTION 9. THE AGENTS 57   9.1 Appointment 57   9.2
Delegation of Duties 57   9.3 Exculpatory Provisions 57   9.4 Reliance by
Administrative Agent 57   9.5 Notice of Default 58   9.6 Non-Reliance on Agents
and Other Lenders 58   9.7 Indemnification 58   9.8 Agent in Its Individual
Capacity 59   9.9 Successor Administrative Agent 59   9.10 Documentation Agents
and Syndication Agents 59 SECTION 10. MISCELLANEOUS 59   10.1 Amendments and
Waivers 59   10.2 Notices 61   10.3 No Waiver; Cumulative Remedies 62   10.4
Survival of Representations and Warranties 62   10.5 Payment of Expenses and
Taxes 62   10.6 Successors and Assigns; Participations and Assignments 63   10.7
Adjustments; Set-off 67   10.8 Counterparts 67   10.9 Severability 67   10.10
Integration 67   10.11 GOVERNING LAW 68   10.12 Submission To Jurisdiction;
Waivers 68   10.13 Acknowledgements 68

 

 



 

 

 

  10.14 Confidentiality 69   10.15 WAIVERS OF JURY TRIAL 69   10.16 Judgment
Currency 69   10.17 USA PATRIOT Act 70   10.18 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 70   10.19 Notice of Commitment
Termination 70 SECTION 11. GUARANTEE 71   11.1 Guarantee 71   11.2 No
Subrogation 71   11.3 Amendments, etc. with Respect to the Foreign Borrower
Obligations 72   11.4 Guarantee Absolute and Unconditional 72   11.5
Reinstatement 73   11.6 Payments 73   11.7 Subsidiary Guarantors 73



 

 



 

 

 



 



SCHEDULES:     1.1A Revolving Commitments and L/C Commitments on Closing Date
3.1 Existing Letters of Credit 4.4 Consents, Authorizations, Filings and Notices
4.6 Litigation 4.14 Subsidiaries 4.16 Environmental Matters 7.2(d) Existing
Indebtedness 7.3(f) Existing Liens         EXHIBITS:     A Form of Compliance
Certificate B Form of Closing Certificate C Form of Assignment and Assumption
D-1 Form of U.S. Tax Compliance Certificate D-2 Form of U.S. Tax Compliance
Certificate D-3 Form of U.S. Tax Compliance Certificate D-4 Form of U.S. Tax
Compliance Certificate  E Form of New Lender Supplement F Form of Notice of
Conversion/Continuation G Form of Joinder Agreement H Form of Subsidiary
Guarantee

 

 

 

 

 

 

CREDIT AGREEMENT (this “Agreement”), dated as of September 23, 2016, among ROPER
TECHNOLOGIES, INC. (formerly known as ROPER INDUSTRIES, INC.), a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers (as
defined below), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., MIZUHO BANK, LTD., PNC BANK, NATIONAL ASSOCIATION,
SUNTRUST BANK and TD BANK, N.A., as documentation agents (in such capacity, the
“Documentation Agents”), WELLS FARGO BANK, N.A. and BANK OF AMERICA, N.A., as
syndication agents (in such capacity, the “Syndication Agents”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.

 

W I T N E S S E T H :

 

WHEREAS, the Parent Borrower and certain of its Subsidiaries (as defined below)
entered into the Credit Agreement, dated as of July 27, 2012, as amended as of
October 28, 2015 (as further amended to the date hereof, the “Existing Credit
Agreement”), among the Parent Borrower, the Subsidiaries of the Parent Borrower
party thereto, the several banks and other financial institutions or entities
party thereto and the agents named therein; and

 

WHEREAS, the Borrowers (as defined below) are entering into this Agreement in
order to refinance the Existing Credit Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1       Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Eurocurrency Rate for any day shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the ABR due to a change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
NYFRB Rate or the Eurocurrency Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition”: any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Parent Borrower or any of
its Subsidiaries (i) acquires any ongoing business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as a result of the
consummation of the most recent transaction in a series of transactions) at
least a majority of the voting power of the outstanding Capital Stock of a
Person; provided that, notwithstanding the foregoing, any acquisition of Capital
Stock of any Person that, as a

 

 

 

result of which, would be accounted for on a consolidated basis with the Parent
Borrower and its Subsidiaries in accordance with GAAP shall also constitute an
“Acquisition”.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, a Person shall be deemed to control another
Person if the controlling Person has the power to direct or cause the direction
of the management and policies of the controlled Person, whether through
ownership of Capital Stock, by contract or otherwise.

 

“Agent Indemnitee”: as defined in Section 9.7.

 

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the then unpaid principal amount of such Lender’s Term Loans and
(b) such Lender’s Revolving Commitments then in effect or, if any such Revolving
Commitments have been terminated, the amount of such Lender’s relevant Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”: (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading pursuant
to the Pricing Grid and (b) for Incremental Term Loans, such per annum rates as
shall be agreed to by the Parent Borrower and the applicable Incremental Term
Lenders as shown in the applicable Incremental Facility Activation Notice.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

 

“Assuming Lender”: as defined in Section 2.22(b).

 

2 

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower DTTP Filing”: an HM Revenue & Customs’ Form DTTP2, duly completed and
filed by the relevant Borrower within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
relevant Lender to the Borrower and the Administrative Agent.

 

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing Date”: any Business Day specified by the relevant Borrower as a date
on which such Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to any borrowings, disbursements and payments in
respect of and calculations, interest rates and Interest Periods pertaining to
Eurocurrency Loans such day is also a day on which banks are open for general
business in London.

 

“Calculation Date”: (a) three Business Days prior to the last Business Day of
each calendar quarter and (b) any other Business Day selected by the
Administrative Agent in its discretion.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

3 

 

capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any equivalent ownership
interests in a Person (other than a corporation), any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and any
warrants, rights or options to purchase any of the foregoing; provided that
“Capital Stock” shall not include any debt securities convertible into equity
securities prior to such conversion.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is September 23, 2016.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to any Lender, its Revolving Commitment.

 

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, which is under common control with the Parent Borrower within the
meaning of Section 4001 of ERISA or is part of a group which includes the Parent
Borrower and which is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 7, 2016 and furnished to certain Lenders.

 

“Connection Taxes”: with respect to the Administrative Agent or any Lender,
Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus (A) without duplication and to the extent reducing Consolidated Net Income
for such period, the sum of (i) income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (iii) depreciation and amortization expense, (iv)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (v) any non-cash write-down in the value of intangibles,
(vi) any non-cash expenses in connection with Capital Stock compensation, (vii)
any extraordinary non-cash expenses or losses, (viii) documented losses or
expenses associated with asset sales outside of the ordinary course of business;
provided that the amount of any such cash charges and expenses shall not exceed
$100,000,000 in the aggregate for any four-quarter period and (ix) the effect of
non-cash purchase accounting adjustments made in accordance with GAAP, minus (B)
without duplication and to the extent increasing Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) income
tax credits (to the extent not netted from income tax expense)

 

4 

 

and (iv) the effect of non-cash purchase accounting adjustments made in
accordance with GAAP, minus (C) any cash payments made during such period in
respect of items described in clause (A)(vii) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses reduced Consolidated
Net Income, all as determined on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters of the Parent Borrower (each, a “Test Period”)
(other than pursuant to any determination of the Consolidated Interest Coverage
Ratio), (i) if at any time during such Test Period the Parent Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Test Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period and
(ii) if during such Test Period the Parent Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Test Period. As used in this definition, (a)
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the common stock of a Person or that otherwise constitutes an Acquisition and
(b) “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Group Members
in excess of $50,000,000.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Group Members,
determined on a consolidated basis, for such period with respect to all
outstanding Indebtedness of the Group Members (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP and are treated as interest expense in accordance with
GAAP).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Group Members, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Parent Borrower
or is merged into or consolidated with any Group Member, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Parent Borrower) in which
any Group Member has an ownership interest, except to the extent that any such
income is actually received by the Parent Borrower or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary of the Parent Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Assets”: at any date, total assets of the Group Members at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt”: at any date, the sum, without duplication, of (i) the
aggregate principal amount of all Indebtedness of the Group Members at such date
that appears (or is required to appear) on a consolidated balance sheet of the
Parent Borrower and its Subsidiaries prepared on a consolidated basis in
accordance with GAAP and (ii) obligations of the Group Members in respect of

 

5 

 

standby letters of credit backstopping other Indebtedness (it being understood
that letters of credit backstopping performance obligations and performance
bonds (and other obligations of a like nature) shall not be included in
“Consolidated Total Debt”).

 

“Consolidated Total Leverage Ratio”: as of any date, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA measured for the
Test Period ended on such date.

 

“Consolidated Total Revenue”: as of any date, total revenues of the Group
Members at such date, determined on a consolidated basis in accordance with GAAP
for the Test Period most recently ended prior to such date.

 

“Consummation Date”: (a) with respect to a single Acquisition, the date on which
such Acquisition is consummated and (b) with respect to a series or group of
Acquisitions, the date on which the last Acquisition in such series or group of
Acquisitions is consummated.

 

“Continuing Directors”: the directors of the Parent Borrower’s board of
directors on the Closing Date and each other director nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: subject to Section 2.21, any Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Lender Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Lender Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Parent
Borrower, acting in good faith, to confirm in writing to the Administrative
Agent and the Parent Borrower that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent or the
Parent Borrower, as applicable, of such written confirmation in form and
substance satisfactory to it and the Administrative Agent (if the party
requesting such confirmation is the Parent Borrower), or (d) has become, or its
parent has become, the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.

 

“Designated Letters of Credit”: as defined in Section 3.1(a).

 

“Determination Date”: each date that is three Business Days after any
Calculation Date.

 

6 

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agents”: as defined in the preamble hereto.

 

“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Section 7 or the existence of an Event of Default
under Section 8 (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in any currency other than Dollars, the amount of Dollars that may
be purchased with such amount of such currency at the Exchange Rate (determined
as of the applicable Determination Date) with respect to such currency on such
date.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States.

 

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Materials
of Environmental Concern, (c) exposure to any Materials of Environmental
Concern, (d) the release or threatened release of any Materials of Environmental
Concern into the environment or (e) any contract, agreement or other consensual
arrangement entered into or binding on one or more Group Members pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

7 

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurocurrency Base Rate shall be the Interpolated Rate.

 

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1% if necessary):

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the reserve percentages (in each
case expressed as a decimal fraction) for the maximum reserve requirements
(including any marginal, special, emergency or supplemental reserves)
established by any Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, as may be
applicable to any Lender (without duplication of any amounts payable pursuant to
Section 2.10(d)). Such reserve percentages shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board
of Governors of the Federal Reserve System. Eurocurrency Loans shall be deemed
to be subject to such reserve, liquid asset or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement, and the Administrative Agent shall notify
the Parent Borrower promptly of any such adjustment.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility and made in a particular currency the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Rate”: on any day, with respect to any currency other than Dollars,
the rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the

 

8 

 

arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 A.M., Local Time, on such
day for the purchase of the applicable currency for delivery three Business Days
later, provided that, if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any other
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent or any Lender or required to be withheld or deducted from a
payment to the Administrative Agent or any Lender, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, that are Connection Taxes, (b) in the case of a
Lender, U.S. federal and United Kingdom withholding Taxes (excluding (x) the
portion of United Kingdom withholding Taxes with respect to which the applicable
Lender is entitled to claim a reduction under an income tax treaty, and (y)
United Kingdom withholding Taxes on payments made by any guarantor under any
guarantee of the obligations) imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
(including, for the avoidance of doubt, United States withholding taxes imposed
under Sections 871(a) and 881(a) of the Code with respect to any fees payable
under this Agreement) pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to the Administrative Agent’s or such
Lender’s failure to comply with Section 2.15(g) and (h), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Extended Termination Date”: as defined in Section 2.22(a).

 

“Extension Agreement”: as defined in Section 2.22(a).

 

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(the “Incremental Term Facility”).

 

“Facility Fee Rate”: as determined pursuant to the Pricing Grid.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement between
a non-U.S. jurisdiction and the United States with respect to the foregoing and
any law or regulation (or official interpretation thereof) adopted pursuant to
any such intergovernmental agreement.

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

9 

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) as applicable, the last day of the
Revolving Commitment Period or the date on which all of the Term Loans or
Revolving Commitments under a particular Facility have been paid in full or
terminated.

 

“Foreign Borrower Obligations”: the collective reference to the unpaid principal
of and interest on the Loans to and all other obligations and liabilities of
each Foreign Subsidiary Borrower under the Loan Documents (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of such Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to such Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by any Foreign Subsidiary Borrower pursuant to the
terms of any of the foregoing agreements).

 

“Foreign Plan”: each “defined benefit plan” (within the meaning of Section 3(35)
of ERISA) that is not subject to Title I of ERISA pursuant to Section 4(b)(4) of
ERISA and is not subject to Title IV of ERISA pursuant to Section 4021(b)(7) of
ERISA and is maintained or contributed to by any Borrower or any Commonly
Controlled Entity.

 

“Foreign Subsidiary”: any Wholly Owned Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrowers”: any Foreign Subsidiary with respect to which the
conditions set forth in Sections 2.19 and 5.3 have been satisfied.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of any financial covenants, standards or
terms in this Agreement, then the Parent Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Parent Borrower’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Parent Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

10 

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

 

“Group Members”: the collective reference to the Parent Borrower and its
Subsidiaries.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar monetary
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.

 

“Guarantor”: the Parent Borrower, together with any Subsidiary Guarantor.

 

“HMRC DT Treaty Passport scheme”: the Board of H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.

 

“Immaterial Subsidiary”: any Subsidiary of the Parent Borrower designated as
such by the Parent Borrower that (a) did not, as of the last day of the fiscal
quarter of the Parent Borrower most recently ended, have gross assets with a
value in excess of 2.5% of Consolidated Total Assets or revenues representing in
excess of 2.5% of Consolidated Total Revenue for the four fiscal quarters ended
as of such date and (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of the Parent Borrower most recently ended,
did not have gross assets with a value in excess of 5.0% of Consolidated Total
Assets or revenues representing in excess of 5.0% of Consolidated Total Revenue
for the four fiscal quarters ended as of such date.

 

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate.”

 

“Incremental Amendment”: as defined in Section 2.20(a).

 

“Incremental Facility Activation Notice”: as defined in Section 2.20(a).

 

“Incremental Facility Closing Date”: as defined in Section 2.20(a).

 

11 

 

“Incremental Term Lenders”: each Lender that holds an Incremental Term Loan.

 

“Incremental Term Loans”: any Loan made pursuant to Section 2.20(a).

 

“Incremental Term Maturity Date” with respect to any Incremental Term Loans to
be made pursuant to any Incremental Term Facility Activation Notice, the
maturity date specified in such Incremental Term Facility Activation Notice.

 

“Indebtedness”: of any Person at any date, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable and other
accrued obligations arising in the ordinary course of such Person’s business and
other than earn-outs or other similar forms of contingent purchase prices), (c)
obligations, whether or not assumed, of others secured by Liens on property or
assets now or hereafter owned or acquired by such Person, other than Liens
permitted under Section 7.3(d), (d) obligations which are evidenced by notes,
acceptances, or other similar instruments, (e) Capital Lease Obligations, (f)
obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements, (g) Off-Balance Sheet Liabilities, (h) Guarantee
Obligations in respect of obligations of the kind referred to in clauses (a)
through (g) above, and (i) for the purposes of Section 8(e) only, obligations in
respect of Swap Agreements; provided, however, that “Indebtedness” shall exclude
(x) obligations, contingent or otherwise, with respect to bids, trade, forward
or futures contracts (other than in respect of borrowed money), leases,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and appeal bonds, and
(y) obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements in support of obligations described in the immediately
preceding clause (x). The amount of Indebtedness of any Person at any date shall
be without duplication (i) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
Guarantee Obligations or contingent obligations described above at such date and
(ii) in the case of Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of the
fair market value at such date of any asset subject to a Lien securing the
Indebtedness of others and the amount of the Indebtedness secured. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of

 

12 

 

such Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter
(or any other time period of less than one month reasonably acceptable to the
Administrative Agent), as selected by the relevant Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months thereafter (or any other time period of less than one
month reasonably acceptable to the Administrative Agent), as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., Local Time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)       no Borrower may select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be; and

 

(iii)       except with respect to any Interest Period shorter than one-month,
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

 

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Bank of America, N.A., or in each case any affiliate thereof, or
any other Lender that agrees to be an Issuing Lender and is reasonably
acceptable to the Administrative Agent, in each case in its capacity as issuer
of any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender with respect to the
relevant Letter of Credit.

 

“Judgment Currency”: as defined in 10.16(a).

 

“Judgment Currency Conversion Date”: as defined in 10.16(a).

 

13 

 

“L/C Commitment”: as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit pursuant to Section 3 in an aggregate undrawn,
unexpired face amount plus the aggregate unreimbursed drawn amount thereof at
any time not to exceed the amount set forth under the heading “L/C Commitment”
opposite such Issuing Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Issuing Lender becomes a party hereto (its
“Initial L/C Commitment”), in each case, as the same may be changed from time to
time pursuant to the terms hereof; provided that the amount of any Issuing
Lender’s L/C Commitment may be (i) increased subject only to the consent of such
Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent) or (ii) decreased, but only to the extent it is not decreased below the
Initial L/C Commitment of such Issuing Lender, subject only to the consent of
such Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent); provided further that in no event shall the aggregate L/C Commitments in
effect at any time exceed the L/C Sublimit.

 

“L/C Sublimit”: $150,000,000.

 

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 

“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all Revolving Lenders other than
the Issuing Lender.

 

“Lender Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBO Screen Rate”: for any day and time, with respect to any Eurocurrency Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Lien”: any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
other), charge or other security interest or any other security agreement
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing), but excluding any licensing of products, services or Intellectual
Property in the ordinary course of business.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

14 

 

“Loan Documents”: this Agreement, the Notes, each Subsidiary Guarantee and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: collectively, the Borrowers and the Guarantors.

 

“Local Time”: (a) in the case of Letters of Credit denominated in a currency
other than Dollars, such time as the Administrative Agent shall reasonably
determine and (b) in all other cases, New York City time.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate amount of the Incremental Term Loans or Revolving
Extensions of Credit, as the case may be, outstanding thereunder (or, in the
case of the Revolving Facility, prior to any termination of the Revolving
Commitments thereunder, the holders of more than 50% of such Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations or financial condition of the Group Members taken as a whole or (b)
the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights to payment and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation, in each case to the extent regulated under any
Environmental Law.

 

“Material Subsidiary”: any Subsidiary of the Parent Borrower that is not an
Immaterial Subsidiary.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“New Lender Supplement”: a supplement substantially in the form of Exhibit E.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 10.1.

 

“Non-Excluded Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

 

“Non-Extending Lender”: as defined in Section 2.22(b).

 

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds

 

15 

 

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Obligation Currency” as defined in 10.16(a).

 

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (b) any liability of such Person or any of its
Subsidiaries under any so-called “synthetic” lease transaction, or (c) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person and its Subsidiaries but which appears as a footnote in the financial
statements.

 

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

“Parent Borrower”: as defined in the preamble hereto.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee pension benefit plan subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4062 or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Pricing Grid”: the table set forth below.

 

Senior Unsecured Long-Term Debt Rating (Moody’s/S&P) Applicable Margin for
Eurocurrency Loans Applicable Margin for ABR Loans Facility Fee Rate A3/A- or
better 0.900% 0.000% 0.100% Baa1/BBB+ 1.000% 0.000% 0.125% Baa2/BBB 1.100%
0.100% 0.150% Baa3/BBB- 1.300% 0.300% 0.200% Less than Baa3/BBB- 1.450% 0.450%
0.300%

 



16 

 

 

In the foregoing chart, “Senior Unsecured Long-Term Debt Rating” refers to the
rating on the Facilities, or in the absence of such rating, on any other senior
unsecured long-term debt of the Parent Borrower. In the case of any “split”
rating from Moody’s and S&P, the rating will be deemed to be the higher of the
two ratings unless the ratings are two or more levels apart, in which case the
rating will be deemed to be one level above the lower rating. If the ratings of
either S&P or Moody’s changes, the Applicable Margin shall adjust, and such
adjustment shall be effective, on the first Business Day following the date on
which such change in rating is first publicly announced. If at the Closing Date
the Parent Borrower has not received a Senior Unsecured Long-Term Debt Rating
from each of S&P and Moody’s, then the Applicable Margin shall be based on the
“Issuer Rating” from S&P and the “Corporate Family Rating” from Moody’s;
provided that if the Parent Borrower has not received a Senior Unsecured
Long-Term Debt Rating from each of S&P and Moody’s on the date that is
three-months after the Closing Date, the Applicable Margin shall be based on the
lowest rating (Less than Baa3/BBB-) until such time as a Senior Unsecured
Long-Term Debt Rating from each of S&P and Moody’s has been received.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A., in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Prohibited Transaction”: has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f) of the Code.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: the facilities or properties owned, leased or operated by any
Group Member.

 

“Qualifying Material Acquisition”: any Acquisition, or the last to occur of a
group of Acquisitions (whether or not related to each other) consummated within
a period of six consecutive months, if the aggregate amount of consideration
paid in respect of, and indebtedness incurred to finance, such Acquisition (or,
if applicable, such group of Acquisitions) is in the aggregate at least
$500,000,000 and the Parent Borrower has designated such Acquisition as a
“Qualifying Material Acquisition” by written notice (a “QMA Notice”) to the
Administrative Agent; provided that such QMA Notice shall be irrevocable and the
applicable QMA Notice Date must occur on or prior to the date on which the
Compliance Certificate for the fiscal quarter during which the Consummation Date
occurs is due in accordance with Section 6.2(b).

 

“QMA Notice”: as defined in the definition of “Qualifying Material Acquisition”.

 

“QMA Notice Date”: with respect to any QMA Notice, the date on which such QMA
Notice is delivered to the Administrative Agent.

 

17 

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Parent Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the aggregate Revolving Commitments then in effect (or, if the Revolving
Commitments have been terminated under any Facility, the sum of (i) the
Revolving Commitments then in effect (if any) and (ii) the aggregate amount of
the Revolving Extensions of Credit then outstanding) provided, however, that,
except as otherwise provided in Section 2.21(b), if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the aggregate principal amount of the Term
Loans and Revolving Commitments of such Lender outstanding or in effect at such
time (or, if the Revolving Commitments have been terminated under any Facility,
(i) the Revolving Commitments of such Lender then in effect (if any) and (ii)
the Revolving Extensions of Credit of such Lender then outstanding).

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date: as defined in Section 1.3(a).

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or controller of the Parent Borrower and any other officer of
the Parent Borrower so designated by any of the foregoing officers in a notice
to the Administrative Agent, but in any event, with respect to financial
matters, the chief financial officer, treasurer or controller of the Parent
Borrower.

 

“Restricted Payment”: means the declaration or payment of any dividend by the
Parent Borrower (other than dividends payable solely in common stock of such the
Parent Borrower) on, or the making of any payment on account of, or the setting
apart of assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
the Parent Borrower, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Parent Borrower.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Incremental Facility Activation Notice
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the
aggregate Revolving Commitments is $2,500,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

18 

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.3(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Lender’s Revolving Loans and L/C Exposure then outstanding constitutes of
the aggregate principal amount of the Revolving Loans and L/C Exposure then
outstanding; provided that, in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Revolving Extensions of Credit, the
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”: the later of (a) the fifth anniversary of the
Closing Date and (b) for any Lender agreeing to extend its Revolving Termination
Date pursuant to Section 2.22, the Extended Termination Date to which the
Revolving Termination Date of such Lender has been extended; provided, however,
that if such date is not a Business Day, the Revolving Termination Date shall be
the next preceding Business Day.

 

“S&P”: Standard & Poor’s Financial Services LLC.

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Specified Revolving Lender”: as defined in Section 2.19.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other

 

19 

 

than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

 

“Subsidiary Guarantee”: a Subsidiary Guarantee, substantially in the form of
Exhibit H.

 

“Subsidiary Guarantor”: any Person that becomes a Subsidiary Guarantor pursuant
to Section 11.7.

 

“Successor Borrower”: as defined in 10.6(f).

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Group Member shall
be a “Swap Agreement”.

 

“Syndication Agents”: as defined in the preamble hereto.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lenders”: the reference to the Incremental Term Lenders, if any.

 

“Term Loans”: the reference to the Incremental Term Loans, if any.

 

“Test Period”: as defined in the definition of “Consolidated EBITDA”.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“UK Borrower”: any Borrower (i) that is organized or formed under the laws of
the United Kingdom or (ii) payments from which under this Agreement or any other
Loan Document are subject to withholding Taxes imposed by the laws of the United
Kingdom.

 

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.15(g)(ii)(B).

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

20 

 

“Withholding Agent”: any Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2       Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) where applicable, any amount
(including, without limitation, minimum borrowing, prepayment or repayment
amounts) expressed in Dollars shall, when referring to any currency other than
Dollars, be deemed to mean an amount of such currency having a Dollar Equivalent
approximately equal to such amount.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3       Exchange Rates. Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (a) determine the Exchange Rate
as of such Calculation Date for each currency other than Dollars in which a
Letter of Credit is then outstanding and (b) give notice thereof to the Parent
Borrower. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”) and shall remain effective until the next succeeding Reset Date.

 

21 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1       Procedure for Term Loan Borrowing. Any funding of Incremental Term
Loans shall be made pursuant to such procedures as shall be agreed to by the
Parent Borrower, the relevant Incremental Term Lenders and the Administrative
Agent.

 

2.2       Repayment of Term Loans. The Incremental Term Loans of each
Incremental Term Lender shall mature in consecutive installments (which shall be
no more frequent than quarterly), if any, as specified in the Incremental
Facility Activation Notice pursuant to which such Incremental Term Loans were
made.

 

2.3       Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrowers from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed such Lender’s Revolving Commitment. During the
Revolving Commitment Period the relevant Borrowers may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Section 2.8. No Revolving Loans shall be made if the Revolving
Extensions of Credit would exceed the Revolving Commitment.

 

(b) Each Borrower shall repay all outstanding Revolving Loans borrowed by it on
the Revolving Termination Date.

 

(c) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the applicable Borrower shall prepare, execute and deliver to such Lender
a Note payable to such Lender (or, if requested by such Lender, to such Lender
and its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.6) be represented by
one or more Notes in such form payable to the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).

 

2.4       Procedure for Revolving Loan Borrowing. The Borrowers may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the relevant Borrower shall give the Administrative Agent
irrevocable written notice (which notice must be received by the Administrative
Agent (a) prior to 11:00 A.M., Local Time, three Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Loans, or (b) prior to
2:00 P.M., Local Time, on the requested Borrowing Date, in the case of ABR
Loans) specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurocurrency Loans,
the respective amounts of each such Type of Loan, the respective lengths of the
initial Interest Period therefor and the details of the account to which funds
are to be paid. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Revolving Lender thereof. Each relevant Revolving Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the relevant Borrower at the Funding Office prior to (a) in the
case of Eurocurrency Loans, 1:00 P.M., Local Time and (b) in the case of ABR
Loans, 4:00 P.M., Local Time, in each case on the Borrowing

 

22 

 

Date requested by the relevant Borrower in funds immediately available to the
Administrative Agent; provided that any Revolving Lender may make any Revolving
Loan to any Foreign Subsidiary Borrower by causing any domestic or foreign
branch or affiliate of such Revolving Lender to make such Revolving Loan. Such
borrowing will then be made available to the relevant Borrower by the
Administrative Agent crediting the account of such Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders.

 

2.5       Facility Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee for
the period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Facility Fee Rate on the Revolving Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date.

 

(b) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.6       Termination or Reduction of Commitments. The Parent Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the aggregate Revolving Extensions of Credit would
exceed the aggregate Revolving Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the relevant Revolving Commitments then in effect.

 

2.7       Optional Prepayments. The relevant Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable written notice delivered to the Administrative Agent no later
than 11:00 A.M., Local Time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 11:00 A.M., Local Time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans or ABR
Loans; provided that if such notice is given in connection with a conditional
notice of termination of the Revolving Commitments and a refinancing of all
Loans outstanding hereunder, such notice may be conditional on the effectiveness
of the replacement credit agreement or other similar document and may be revoked
by the Parent Borrower if such condition is not satisfied, subject to Section
2.16; provided further that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, such Borrower shall
also pay any amounts owing pursuant to Section 2.16. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given and not revoked as provided in the
preceding sentence, the amount specified in such notice shall be due and payable
on the date specified therein, together with (except in the case of Revolving
Loans that are ABR Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.

 

2.8       Conversion and Continuation Options. (a) The Parent Borrower may elect
from time to time to convert Eurocurrency Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the Business Day preceding the proposed conversion
date, provided that any such conversion of Eurocurrency Loans may only be made
on the last day of an Interest Period with respect thereto. The Parent Borrower
may elect from time to time to convert ABR Loans to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the third Business Day

 

23 

 

preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan under a
particular Facility may be converted into a Eurocurrency Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable written notice to the Administrative Agent substantially in
the form of Exhibit F and in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurocurrency
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the relevant Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall (i) in the case of
Eurocurrency Loans, be automatically converted to ABR Loans on the last day of
such then expiring Interest Period and (ii) otherwise, where the relevant
Borrower has failed to give a notice of continuation by 11:00 A.M. Local Time
three Business Days prior to the end of the expiring Interest Period, be
automatically continued as a Eurocurrency Loan with an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

2.9       Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurocurrency Tranches
shall be outstanding at any one time.

 

2.10       Interest Rates and Payment Dates. (e) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% per annum or (y) in
the case of Reimbursement Obligations, the rate applicable to ABR Loans under
the Revolving Facility plus 2% per annum, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% per annum (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
ABR Loans under the Revolving Facility plus 2% per annum), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

 

24 

 

(d) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Banks but
excluding requirements reflected in the Eurocurrency Reserve Requirements) in
respect of any of such Lender’s Eurocurrency Loans in any currency other than
Dollars, such Lender may require the Parent Borrower to pay, contemporaneously
with each payment of interest on each of such Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

 

(e) Any additional interest owed pursuant to paragraph (d) above shall be
determined by the Administrative Agent and notified to the Parent Borrower in
the form of a certificate setting forth such additional interest at least five
Business Days before each date on which interest is payable for the relevant
Loan, and such additional interest so notified to the Parent Borrower by the
Administrative Agent shall be payable to the Administrative Agent for the
account of the respective Lender on each date on which interest is payable for
such Loan.

 

(f) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.11       Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate and Loans denominated in
Sterling, the interest thereon shall be calculated on the basis of a 365-(or
366, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Parent Borrower and
the relevant Lenders of each determination of a Eurocurrency Rate. Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Parent Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.

 

2.12       Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurocurrency Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any ABR Loans under the relevant Facility that were to have been
converted on the first

 

25 

 

day of such Interest Period to Eurocurrency Loans shall be continued as ABR
Loans and (z) any outstanding Eurocurrency Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, (A) no
further Eurocurrency Loans under any affected Facility shall be made or
continued as such, nor shall the Parent Borrower have the right to convert Loans
under any such Facility to Eurocurrency Loans and (B) upon the request of the
Parent Borrower to the Administrative Agent, the Parent Borrower and the
Administrative Agent shall enter into good faith negotiations to add a
competitive bid facility, on customary terms reasonably satisfactory to the
Borrower and the Administrative Agent, to this Agreement and, if necessary, the
other Loan Documents and make any amendments to this Agreement or the Loan
Documents to the extent necessary to reflect the existence of such competitive
bid facility.

 

2.13       Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower
from the Lenders hereunder, each payment by any Borrower on account of any
facility fee and any reduction of the Revolving Commitments of the Lenders shall
be made pro rata according to the respective Revolving Percentages of the
relevant Lenders.

 

(b) Each payment by any Borrower on account of principal of and interest on the
Revolving Loans under a particular Facility shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Loans then held by
the Revolving Lenders under such Facility.

 

(c) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Local
Time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (or, in the case of
Dollar-denominated Loans, if greater, the Federal Funds Effective Rate), for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the relevant Borrower.

 

26 

 

(e) Unless the Administrative Agent shall have been notified in writing by the
relevant Borrower prior to the date of any payment due to be made by the
relevant Borrower hereunder that the relevant Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
such Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the relevant Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing in this Section 2.13(e) shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrowers.

 

2.14       Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof (but excluding any expected adoption or change in any
Requirement of Law reasonably contemplated by any Lender, Participant or
Assignee, based upon the conditions applicable on the Closing Date (in the case
of the initial Lenders) or on the date such Participant or Assignee first
acquires rights under this Agreement):

 

(i)       shall subject any Lender to any Taxes (other than Non-Excluded Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(ii)       shall impose, modify or hold applicable any new reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate or otherwise assessed pursuant to Section 2.10(d); or

 

(iii)       shall impose on such Lender any other new condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the relevant Borrower shall promptly pay such
Lender, upon its written demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly certify in writing to the relevant Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount

 

27 

 

deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Parent Borrower (with a copy to the Administrative Agent)
of a written certification therefor, the Parent Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

 

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

 

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the relevant Borrower (with a copy to the
Administrative Agent) shall be presumed correct, subject to evidence to the
contrary. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the relevant Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.15       Taxes. (a) For purposes of this Section, the term “applicable law”
includes “FATCA.”

 

(b) All payments made by or on account of any Loan Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, except as required by applicable law. If any applicable
law (as determined in the good faith discretion of the applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
such Withholding Agent, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law. If any Non-Excluded Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable shall be increased by such Loan Party as necessary so that, after
such deduction or withholding has been made (including any such deductions and
withholdings applicable to additional sums payable under this Section 2.15), the
amounts received with respect to this Agreement equal the sum which would have
been received had no such deduction or withholding been made.

 

(c) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

 

(d) As promptly as possible after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.15, such Loan Party shall send
to the Administrative Agent for its own account as well as for the account of
the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Loan Party or other evidence reasonably
satisfactory to the Administrative Agent showing payment thereof.

 

(e) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, as promptly as possible but in no event later than 30
days after demand therefor, for the full

 

28 

 

amount of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Administrative Agent or such Lender or required to be withheld or
deducted from a payment to the Administrative Agent or such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Parent Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(f) Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes that are Non-Excluded Taxes and without
limiting the obligation of the Loan Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register, in either case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(g)

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to any Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to the Parent Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),

 

29 

 

executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)       any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Parent Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)       in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)       executed originals of IRS Form W-8ECI;

 

(3)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (as
applicable); or

 

(4)       to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)       any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a

 

30 

 

basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Additional United Kingdom Withholding Tax Matters.

 

(i)       Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

 

(ii)       (A) A Lender on the Closing Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; and

 

(B) a Lender which becomes a Lender hereunder after the Closing Date that (x)
holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to each UK Borrower and the Administrative
Agent, and

 

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

 

(iii)       If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:

 

31 

 

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

 

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

 

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

 

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

(iv)       If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.

 

(v)       Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

(vi)       Each Lender shall notify the Borrower and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.

 

(i) If any party determines, in its sole discretion, exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any party pursuant to this Section 2.15 (including by payment of
additional amounts pursuant to this Section 2.15), it shall promptly pay over
such refund or the amount of such credit to such indemnifying party (but only to
the extent of indemnity payments made, under this Section 2.15 with respect to
the Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of the indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit); provided that such indemnifying party, upon the request of such
indemnified party, agrees to repay the amount paid over to such indemnifying
party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such indemnified party in the event the indemnified
party is required to repay such refund or the amount of such credit to such
Governmental Authority. This paragraph shall not be construed to require such
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to such indemnifying party or
any other Person.

 

(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

32 

 

2.16       Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after such Borrower
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement (unless such notice
shall have been revoked in accordance with the provisions of this Agreement) or
(c) the making of a prepayment of Eurocurrency Loans on a day that is not the
last day of an Interest Period with respect to the relevant Eurocurrency Loans.
Such indemnification may include an amount equal to the excess, if any, of (i)
the amount of interest that would have accrued on the amount so prepaid, or not
so borrowed, converted or continued, for the period from the date of such
prepayment, creation or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the relevant
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to the relevant Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.17       Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14 or 2.15(b)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided
that such designation is made on terms that, in the sole judgment of such Lender
exercised in good faith, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 2.14 or 2.15(b).

 

2.18       Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.14 or 2.15(b), (b) becomes a Defaulting Lender or (c) is a Specified
Revolving Lender, with a replacement financial institution; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) in the case of clause (a) above, prior to any such replacement, such
Lender shall have taken no action under Section 2.17 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.14 or 2.15(b),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the relevant Borrowers shall be liable to such replaced Lender
under Section 2.16 if any Eurocurrency Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Parent Borrower shall be obligated to pay the
registration and processing fee referred to in Section 10.6(b)(ii)(B)), (viii)
in the case of clause (a) above, until such time as such replacement shall be
consummated, the Borrowers shall pay all additional amounts (if any) required
pursuant to Section 2.14 or 2.15(b), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and

 

33 

 

Assumption executed by the Parent Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

 

2.19       Foreign Subsidiary Borrowers. The Parent Borrower may at any time,
with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Foreign
Subsidiary to be a Foreign Subsidiary Borrower upon satisfaction of the
conditions specified in Section 5.3, in which case such Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement. The Administrative Agent shall notify
the Revolving Lenders at least 5 Business Days prior to granting such consent,
and shall withhold such consent if any such Lender (a “Specified Revolving
Lender”) notifies the Administrative Agent within 5 Business Days (or such
longer time period as the Administrative Agent and the Parent Borrower may
reasonably agree) that it is not permitted by applicable Requirements of Law
(including any requirements of the Patriot Act or any similar “know your
customer” or other similar checks under all applicable laws and regulations,
anti-money laundering requirements, Sanctions and local approvals) to make Loans
to the relevant Foreign Subsidiary. So long as the principal of and interest on
any Loans made to any Foreign Subsidiary Borrower under this Agreement shall
have been paid in full and all other obligations of such Foreign Subsidiary
Borrower under this Agreement shall have been fully performed, the Parent
Borrower may, by not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Foreign Subsidiary Borrower”.

 

2.20       Incremental Credit Extensions. (a) The Parent Borrower may at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (x) one or more tranches of term loans
(the “Incremental Term Loans”) or (y) one or more increases in the amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”),
provided that (i) both at the time of any such request and after giving effect
to the effectiveness of any Incremental Amendment referred to below (including,
in the case of any Incremental Term Loan, after giving effect thereto), no
Default or Event of Default shall exist and (ii) the Parent Borrower shall be in
compliance with the covenants set forth in Section 7.1 determined on a pro forma
basis as of the last day of the most recent fiscal quarter for which financial
statements have been delivered hereunder, in each case, as if such Incremental
Term Loans or Revolving Commitment Increases, as applicable, had been
outstanding on the last day of such fiscal quarter for testing compliance
therewith and after giving effect to the intended use of proceeds thereof. Each
tranche of Incremental Term Loans and each Revolving Commitment Increase shall
be in an aggregate principal amount that is not less than $50,000,000 (provided
that such amount may be less than $50,000,000 if (x) such amount represents all
remaining availability under the limit set forth in the next sentence or (y) if
otherwise agreed to by the Administrative Agent). Notwithstanding anything to
the contrary herein, the aggregate amount of the Incremental Term Loans and the
Revolving Commitment Increases shall not exceed $500,000,000. The Incremental
Term Loans shall rank pari passu in right of payment with the Revolving Loans.
Each notice (each, an “Incremental Facility Activation Notice”) from the Parent
Borrower pursuant to this Section 2.20, which shall be in form reasonably
satisfactory to the Administrative Agent, shall set forth the requested amount
and proposed terms of the relevant Incremental Term Loans or Revolving
Commitment Increases, including, in the case of Incremental Term Loans, (i) the
applicable Incremental Term Maturity Date, (ii) the amortization schedule, if
any, for such Incremental Term Loans, (iii) the Applicable Margin for such
Incremental Term Loans and (iv) the proposed original issue discount applicable
to such Incremental Term Loans, if any. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld, delayed or conditioned) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment

 

34 

 

Increases if such consent would be required under Section 10.6 for an assignment
of Loans or Commitments, as applicable, to such Lender or Additional Lender.
Commitments in respect of Incremental Term Loans and Revolving Commitment
Increases shall become Commitments (or in the case of a Revolving Commitment
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed (in the case of such amendment
to this Agreement) by the Parent Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the (i) execution
of a New Lender Supplement by each Lender not previously party to this
Agreement, and (ii) satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 5.2 and,
if applicable Section 5.3 (it being understood that all references to “the date
of such extension of credit” or similar language in such Section 5.2 and, if
applicable, Section 5.3, shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree. The Parent Borrower may use the proceeds of the Incremental Term Loans
and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans or
Revolving Commitment Increases unless it so agrees. Upon each increase in the
Revolving Commitments, if any, pursuant to this Section, (a) each Lender with a
Revolving Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
with a Revolving Commitment (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Commitments of all
Lenders with Revolving Commitments represented by such Lender’s Revolving
Commitment and (b) if, on the date of such increase, there are any Revolving
Loans outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.16. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(b)       This Section 2.20 shall supersede any provisions in Section 10.1 to
the contrary.

 

2.21       Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, in
each case to the extent permitted by applicable law:

 

(a) facility fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

 

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to

 

35 

 

Section 10.1); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

 

(c) if such Defaulting Lender is a Revolving Lender and any L/C Exposure exists
at the time such Lender becomes a Defaulting Lender then:

 

(i)       all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Percentages but only to the extent
(i) such reallocation does not cause the Revolving Extensions of Credit of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment and (ii) the sum of all Revolving Extensions of Credit of the
Revolving Lenders that are not Defaulting Lenders plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all Revolving Commitments of all
non-Defaulting Lenders that are Revolving Lenders;

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Lender only the Borrowers’ obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding;

 

(iii)       if the Parent Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)       if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

 

(v)       if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

(d) if such Defaulting Lender is a Revolving Lender, so long as such Lender is a
Defaulting Lender, the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the related exposure and such Defaulting
Lender’s then outstanding L/C Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders that are Revolving Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.21(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders that are Revolving Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that

 

36 

 

caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

 

2.22       Extension Option.

 

(a) The Parent Borrower may request an extension of the Revolving Termination
Date then in effect hereunder (the “Existing Revolving Termination Date”) for
additional one year periods (each, an “Extended Termination Date”); provided
that (i) the Parent Borrower (A) provides written notice requesting the
extension to the Administrative Agent not less than 30 days nor more than 60
days prior to any anniversary of the Closing Date and (B) delivers to the
Administrative Agent a certificate signed by a duly authorized officer
certifying a copy of the resolutions of each Loan Party’s board of directors (or
other applicable governing body) approving the Extended Termination Date, (ii)
no Default or Event of Default has occurred and is continuing or would result
therefrom, (iii) no more than two extension requests shall be made and (iv) each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects (except
any representation and warranty that is qualified by “Material Adverse Effect”
or similar language shall be true and correct in all respects) on and as of such
date as if made on and as of such date; provided that to the extent such
representations and warranties refer specifically to an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such earlier date. The Administrative Agent shall promptly notify
each of the Lenders of such request. Each Lender will respond to such request,
whether affirmatively or negatively, as it may elect in its sole discretion,
within ten Business Days of such notice to the Administrative Agent. If a Lender
does not respond to such request within such ten Business Day period, such
Lender shall be deemed to have rejected such request. The Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Administrative Agent of counterparts of an amendment agreement in the
form and substance reasonably acceptable to the Administrative Agent and the
Parent Borrower (the “Extension Agreement”) duly completed and signed by the
Parent Borrower, the Administrative Agent and all of the Lenders which have
responded affirmatively. No extension of the Commitments pursuant to this
Section 2.22(a) shall be legally binding on any party hereto unless and until
Lenders holding more than 50% of the aggregate amount of the Commitments have
agreed to such extension.

 

(b) If any Lender rejects, or is deemed to have rejected, the Parent Borrower’s
request to extend its Commitment (each, a “Non-Extending Lender”), (x) this
Agreement shall terminate on the applicable Existing Revolving Termination Date
with respect to such Non-Extending Lender (provided that such Non-Extending
Lender’s rights under Sections 2.15 and 10.5 and obligations under Section 10.14
shall survive the applicable Existing Revolving Termination Date, as to matters
occurring prior to such date), (y) the Parent Borrower shall pay to such Lender
on the applicable Existing Revolving Termination Date any amounts due and
payable hereunder to such Lender on such date and (z) the Parent Borrower may,
if it so elects, designate a Person to become a Lender (provided that such
Person is acceptable to the Administrative Agent in its reasonable discretion),
or agree with an existing Lender that such Lender’s Commitment shall be
increased (each, an “Assuming Lender”), in each case to assume, effective as of
the applicable Existing Revolving Termination Date, any Non-Extending Lenders’
Commitments and all of the obligations of such Non-Extending Lenders under this
Agreement thereafter arising relating to such Commitments, without recourse to
or warranty by, or expense to such Non-Extending Lenders; provided that any such
designation or agreement may not increase the aggregate amount of the
Commitments under this Facility. The assumptions provided for in this Section
2.22(b) shall be subject to the conditions that:

 

37 

 

(i)       the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to but excluding the applicable Existing Revolving Termination Date, on the
outstanding Loans, if any, of the Non-Extending Lenders under their respective
Commitments being assumed;

 

(ii)       all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Parent Borrower; and

 

(iii)       with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 9.7(a) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the Parent
Borrower);

 

On or prior to the applicable Existing Revolving Termination Date, (A) each
Assuming Lender that is not an existing Lender shall have delivered to the
Parent Borrower and the Administrative Agent an Assignment and Acceptance or
such other agreement acceptable to the Parent Borrower and the Administrative
Agent and (B) any existing Lender assuming any Commitments shall have delivered
confirmation in writing satisfactory to the Parent Borrower and the
Administrative Agent as to the increase in the amount of its Commitment. Upon
execution and delivery of the documentation pursuant to the foregoing clauses
(A) and (B) and the Extension Agreement pursuant to Section 2.22(a), the payment
of all amounts referred to in clauses (i) through (iii) of this Section 2.22(b),
and subject to the requirements of the Patriot Act or any similar “know your
customer” or other similar checks under all applicable laws and regulations with
respect to Assuming Lenders that are not existing Lenders, the Assuming Lenders,
as of the applicable Existing Revolving Termination Date, will be substituted
for the Non-Extending Lenders under this Agreement to the extent of their
assumed Commitments and shall be Lenders for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of the Non-Extending Lenders to such extent hereunder shall, by
the provisions hereof, be released and discharged.

 

(c) Effective as of each applicable Existing Revolving Termination Date, (i) the
L/C Exposure of each applicable Non-Extending Lender shall be ratably
reallocated, to the extent of the unused Revolving Commitments of the extending
Revolving Lenders (including, for the avoidance of doubt, any Assuming Lenders),
to such extending Revolving Lenders (without regard to whether the conditions
set forth in Section 5.2 can then be satisfied) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Parent
Borrower shall cash collateralize the balance of such L/C Exposure in accordance
with the procedures set forth in Section 8 for so long as such L/C Exposure is
outstanding. A Revolving Termination Date, as such term is used in reference to
an outstanding Letter of Credit, may not be extended without the prior written
consent of the applicable Issuing Lender.

 

(d) This Section 2.22 shall supersede any provisions in Section 10.1 to the
contrary.

 

SECTION 3. LETTERS OF CREDIT

 

3.1       L/C Commitment. (j) As of the Closing Date, the letters of credit
listed on Schedule 3.1 shall be deemed to have been issued hereunder and be
deemed to be Letters of Credit for all purposes hereunder. Subject to the terms
and conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) for the account of the Parent Borrower or, subject
to Section 3.2, any Subsidiary on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if,

 

38 

 

after giving effect to such issuance, (i) the Dollar Equivalent of the L/C
Obligations of such Issuing Lender would exceed the L/C Commitment of such
Issuing Lender then in effect, (ii) the Dollar Equivalent of the L/C Obligations
(as determined by the Administrative Agent) would exceed the L/C Sublimit or
(iii) the aggregate amount of the Available Revolving Commitments would be less
than zero. Each Letter of Credit shall (i) provide for payment of drawings in
Dollars or in a foreign currency reasonably acceptable to the Administrative
Agent and the applicable Issuing Lender, and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance, or such longer
annual periods as the Issuing Lender may agree, and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a term described in clause (x) above may provide for the renewal
thereof for additional annual periods (which shall in no event extend beyond the
date referred to in clause (y) above). Notwithstanding the foregoing, the
Issuing Lender, in its sole discretion, may issue one or more Letters of Credit,
each with an expiration date extending beyond the Revolving Termination Date
(each a “Designated Letter of Credit” and, collectively, the “Designated Letters
of Credit”); provided that on or before the date that is 120 days prior to the
Revolving Termination Date, to the extent that any Designated Letter of Credit
remains outstanding, the applicable Borrower shall cash collateralize the
aggregate then undrawn and unexpired amount of all Designated Letters of Credit
outstanding at such time in accordance with the provisions of Section 8. In the
event that the applicable Borrower fails to cash collateralize the outstanding
Designated Letters of Credit by the date that is 90 days prior to the Revolving
Termination Date, each such outstanding Designated Letter of Credit shall
automatically be deemed drawn in full and such Borrower shall be deemed to have
requested a Revolving Loan to be funded by the Lenders on the date that is 90
days prior to the Revolving Termination Date to reimburse such drawing (with the
proceeds of such Revolving Loan being used to cash collateralize outstanding
Designated Letters of Credit as set forth above). Subject to Section 2.3 and
Section 5.2 hereof, the funding by a Lender of its pro rata share of such
Revolving Loan to cash collateralize the outstanding Designated Letters of
Credit on the Revolving Termination Date shall be deemed payment by such Lender
in respect of its participation in each such Designated Letter of Credit.

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

3.2       Procedure for Issuance of Letter of Credit. The Parent Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof). Any Subsidiary of the
Parent Borrower may request the issuance of a Letter of Credit on the same terms
as the Parent Borrower is entitled to do so, in which case the Parent Borrower
shall be unconditionally liable in respect thereof in accordance with the
provisions of this Section 3 whether or not the Parent Borrower authorized such
Subsidiary to request such Letter of Credit.

 

39 

 

3.3       Fees and Other Charges. (k) The Parent Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Parent Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating any fees payable on any Letter of Credit denominated in
a foreign currency in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in foreign currency into an amount of Dollars based upon the
relevant Exchange Rate in effect for such day. The Issuing Lender agrees to
notify the Administrative Agent of the average daily outstanding amount of any
Letter of Credit denominated in a foreign currency for any period in respect of
which fees are payable and, upon request by the Administrative Agent, for any
other date or period. For all purposes of this Agreement, determinations by the
Administrative Agent of the Dollar Equivalent of any amount expressed in a
foreign currency shall be made on the basis of Exchange Rates reset monthly (or
on such other periodic basis as shall be selected by the Administrative Agent in
its sole discretion) and shall in each case be conclusive absent manifest error.

 

3.4       L/C Participations. (l) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Parent Borrower in accordance with the terms of this Agreement (or
in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed
(which obligations shall be expressed in Dollars at the Exchange Rate on the
date of payment by the Issuing Lender of such draft under any Letter of Credit).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Parent Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Parent Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Parent Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date

 

40 

 

such payment is due (which shall be on the date of demand by the relevant
Issuing Bank so long as such demand is made on or before 3:00 P.M. New York City
time, otherwise on the next Business Day), such L/C Participant shall pay to the
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.4(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Parent
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

3.5       Reimbursement Obligation of the Parent Borrower(a) . (a)   If any
draft is paid under any Letter of Credit, the Parent Borrower shall reimburse
the Issuing Lender for the amount of (x) the draft so paid and (y) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, Local Time, on (i) the
Business Day that the Parent Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., Local Time, or (ii) if
clause (i) above does not apply, the Business Day immediately following the day
that the Parent Borrower receives such notice. Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x), in the case of Dollar-denominated Letters of
Credit including those converted pursuant to Section 3.5(b) hereof (1) until the
Business Day next succeeding the date of the relevant notice, Section 2.10(b)
and (2) thereafter, Section 2.10(c) and (y) in the case of foreign
currency-denominated Letters of Credit, the rate which would reasonably and
customarily be charged by the Issuing Lender on outstanding loans denominated in
the relevant foreign currency plus, from and after the Business Day next
succeeding the date of the relevant notice, 2%.

 

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from any L/C Participant in respect of any Letter
of Credit denominated in a foreign currency, the Issuing Lender shall convert
the amount of the Parent Borrower’s obligation under Section 3.5 to reimburse
the Issuing Lender in such foreign currency into an obligation to reimburse the
Issuing Lender (and, in turn, the L/C Participants) in Dollars. The amount of
any such converted obligation shall be computed based upon the relevant Exchange
Rate (as quoted by the Administrative Agent to the Issuing Lender) in effect for
the day on which such conversion occurs.

 

3.6       Obligations Absolute. The Parent Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Parent Borrower may have or have had against the Issuing Lender, any beneficiary
of a Letter of Credit or any other Person. The Parent Borrower also agrees with

 

41 

 

the Issuing Lender that the Issuing Lender shall not be responsible for, and the
Parent Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Parent
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Parent
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. The Parent Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Parent Borrower and
shall not result in any liability of the Issuing Lender to the Parent Borrower.

 

3.7       Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the Parent
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Parent Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8       Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9       Cash Collateralization of Letters of Credit. If on any date the
Administrative Agent shall notify the Parent Borrower that, by virtue of any
change in the Exchange Rate of any foreign currency in which a Letter of Credit
is denominated, the Dollar Equivalent of the L/C Obligations would exceed 105%
of the L/C Sublimit, then, within three Business Days after the date of such
notice, the Parent Borrower shall arrange to cash collateralize (in the manner
set forth in Section 8) outstanding Letters of Credit to the extent necessary to
eliminate such excess.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants on behalf of itself and its
Subsidiaries to the Administrative Agent and each Lender that:

 

4.1       Financial Condition. The audited consolidated balance sheets of the
Parent Borrower as at December 31, 2015, and the related consolidated statements
of income and of cash flows for the year ended December 31, 2015, accompanied by
an unqualified report from PricewaterhouseCoopers LLP, fairly present the
consolidated financial condition of the Parent Borrower, as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period then ended. The unaudited consolidated balance sheet of the Parent
Borrower as at March 31, 2016 and June 30, 2016, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly the consolidated financial condition of the
Parent Borrower, as at such date, and the consolidated results of its operations
and its consolidated cash flows for the three-month period then ended (subject
to normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently

 

42 

 

throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein), subject, in the case of the quarterly
financial statements referred to in the preceding sentence, to the normal
year-end audit adjustments and the absence of footnotes.

 

4.2       No Change. Since December 31, 2015 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3       Existence; Compliance with Law. (m) The Parent Borrower (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that the failure to comply with clauses (iii) and (iv) above could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) Each Group Member (other than the Parent Borrower) (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (iii) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (iv) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
with clauses (i) through (iv) above could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4       Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain extensions of credit hereunder.
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5       No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member, except to
the extent that any such violation could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.

 

43 

 

4.6       Litigation. Except as otherwise disclosed on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7       Ownership of Property. Each Group Member has good title to, or a valid
leasehold interest in, all its real and personal property material to its
business, in each case except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

4.8       Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property to the extent necessary and material for the conduct
of the business of the Group Members, taken as a whole, as currently conducted.
No claim by any Person has been asserted in writing and is pending that
challenges or questions the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Parent Borrower know of
any valid basis for any such claim, except as could not reasonably be expected
to have a Material Adverse Effect. The use of Intellectual Property by each
Group Member does not infringe on the rights of any Person, except as could not
reasonably be expected to have a Material Adverse Effect.

 

4.9       Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material income tax returns that are required to be filed and
has paid all Federal, state and other material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of the Parent Borrower, no material claim is being asserted,
with respect to any such material tax, fee or other charge, except in each case
as could not reasonably be expected to have a Material Adverse Effect.

 

4.10       Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used in violation of the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Parent Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.11       Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and (c)
all payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.12       ERISA; Employee Benefit plans. (n) Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: during the
five-year period prior to the date on which this representation is made or
deemed made, (i) neither a Reportable Event nor a non-exempt Prohibited
Transaction has occurred with respect to any Plan; (ii) each Plan has complied
in all respects with the applicable provisions of ERISA and the Code; (iii) no
Plan has failed to satisfy the minimum

 

44 

 

funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; (iv) there has been no
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan; (v) no termination of a Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, and (vi) there has been
no determination that any Plan is, or is expected to be, in “at risk” status
within the meaning of Section 430 of the Code or Section 303 of ERISA. The
present value of all accrued benefits under each Plan did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits (determined in both cases using the assumptions applicable
thereto promulgated under Section 430 of the Code) in an amount that, in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Except as in the aggregate could not reasonably be expected to have a Material
Adverse Effect, neither the Parent Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a liability under ERISA,
and neither the Parent Borrower nor any Commonly Controlled Entity would become
subject to any liability under ERISA if the Parent Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. Neither the Parent Borrower nor any Commonly Controlled
Entity has received a determination that a Multiemployer Plan is, or is expected
to be, Insolvent or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.

 

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Plan have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and (iii)
each such Foreign Plan is in compliance (A) with all provisions of applicable
law and all applicable regulations and published interpretations thereunder with
respect to such Foreign Plan and (B) with the terms of such plan or arrangement.
The accrued benefit obligations of each Foreign Plan (based on the assumptions
used to fund such Plan) with respect to all current and former participants do
not exceed the assets of such Foreign Plan in an amount that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

4.13       Investment Company Act; Other Regulations. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

4.14       Subsidiaries. Schedule 4.14 sets forth, as of the Closing Date, the
name and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned directly or
indirectly by the Parent Borrower.

 

4.15       Use of Proceeds. The proceeds of the Revolving Loans and the Letters
of Credit shall be used to refinance indebtedness under the Existing Credit
Agreement and for other general corporate purposes of the Parent Borrower and
its Subsidiaries (including acquisitions).

 

4.16       Environmental Matters(a) . Except as disclosed on Schedule 4.16 or
as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, no Group Member: (a) is not in compliance with applicable
Environmental Laws; (b) has any Environmental Liability; (c) has received
written notice of any claim with respect to any Environmental Liability; or (d)
knows of any facts or circumstances that could reasonably be expected to result
in any Environmental Liability of or affecting any Group Member.

 

45 

 

4.17       Accuracy of Information, etc. No statement or information (other than
any financial projections, any other forward-looking information and any
information of a general economic or industry nature) contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or writing furnished by or on behalf of any Loan
Party to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such document, certificate or writing
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), when taken as a whole, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. The projections contained
in the materials referenced above have been prepared in good faith based upon
assumptions believed by management of the Parent Borrower to be reasonable at
the time made, it being understood that such projections as they relate to
future events are not to be viewed as fact and that actual results during the
period or periods covered by such projections may differ from the projected
results set forth therein by a material amount.

 

4.18       Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote and achieve compliance by the Parent Borrower, its Subsidiaries and
their respective directors, officers, employees and appointed agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and directors and, to the knowledge
of the Parent Borrower, its employees, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Parent
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Borrower, any appointed agent
of the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

4.19       EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1       Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction or waiver by the Required Lenders, no later than
October 28, 2016, of the following conditions precedent:

 

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement or, in the case of the Lenders, a signature page to this Agreement
(either originals or telecopies), executed and delivered by the Administrative
Agent, the Parent Borrower and each Person listed on Schedule 1.1.

 

(b) Financial Information. The Lenders shall have received projected cash flows,
balance sheets and income statements for the Parent Borrower and its
Subsidiaries for fiscal years 2016-2021.

 

(c) Fees and Expenses. All fees and, to the extent invoiced in reasonable
detail, expenses of the Administrative Agent (including fees owed to the
Lenders, the Lead Arrangers and the Agents), subject to Section 10.5(a),
required to be paid on or before the Closing Date in connection with the
Facilities shall have been paid for by the Parent Borrower or shall be paid by
the Parent Borrower simultaneously with the initial funding of the Facilities.

 

46 

 

(d) Existing Indebtedness. The Administrative Agent shall have received
satisfactory evidence that the commitments under the Existing Credit Agreement
have been terminated and all amounts owing thereunder (other than any contingent
indemnification obligations) shall have been paid in full.

 

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization, in each case to the extent applicable in such jurisdiction of
organization.

 

(f) Legal Opinion. The Administrative Agent shall have received the executed
legal opinions of Davis Polk & Wardwell LLP, New York counsel to the Group
Members, in form and substance reasonably satisfactory to the Administrative
Agent.

 

(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Parent Borrower, dated the Closing
Date, certifying that the conditions set forth in Section 5.2 have been
satisfied on the Closing Date after give effect to the Loans to be made on the
Closing Date.

 

5.2       Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than, in the
case of any extension of credit following the Closing Date, the representations
and warranties set forth in Section 4.2 and Section 4.6) shall be true and
correct in all material respects (except any representation and warranty that is
qualified by “Material Adverse Effect” or similar language shall be true and
correct in all respects) on and as of such date as if made on and as of such
date; provided that to the extent such representations and warranties refer
specifically to an earlier date, such representations and warranties shall be
true and correct in all material respects as of such earlier date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of the Parent Borrower or any Subsidiary hereunder shall
constitute a representation and warranty by the Parent Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied.

 

5.3       Initial Loan to Each Foreign Subsidiary Borrower. No Lender shall be
required to make any Loans to any Foreign Subsidiary Borrower unless the
Administrative Agent has received:

 

(a) a Joinder Agreement, substantially in the form of Exhibit G, executed and
delivered by such Borrower;

 

(b) a certificate of such Borrower, substantially in the form of Exhibit B, with
appropriate insertions and attachments; and

 

47 

 

(c) the legal opinion of counsel to such Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:

 

6.1       Financial Statements. Furnish to the Administrative Agent (for onward
distribution to the Lenders):

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower, a copy of the audited consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower, the unaudited consolidated balance sheet of the Parent Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, subject, in the case of the financial
statements referred to in clause (b) above, to normal year-end audit adjustments
and the absence of footnotes.

 

6.2       Certificates; Other Information. Furnish to the Administrative Agent
(for onward distribution to the Lenders) or, in the case of clause (e), to the
relevant Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate (which certificate may be limited to the extent
required by accounting rules or guidelines) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.1 as of the last day of the fiscal year so reported, except as
specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate executed by a Responsible Officer and
including all information and calculations necessary for determining compliance
by each Group Member with the provisions of Section 7.1 of this Agreement as of
the last day of the fiscal quarter or fiscal year of the Parent Borrower, as the
case may be;

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including

 

48 

 

a projected consolidated balance sheet of the Parent Borrower as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections were prepared
in good faith on assumptions believed by management of the Parent Borrower to be
reasonable at the time made (it being understood that access to any Projections
shall be subject to customary restrictions on use of material nonpublic
information);

 

(d) within five Business Days after the same are filed, copies of all financial
statements and reports that the Parent Borrower may make to, or file with, the
SEC; and

 

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1 or Section 6.2(d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at www.ropertech.com or (ii) on which such documents are posted on the
Parent Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third party website or whether sponsored by the Administrative Agent); provided
that (A) the Parent Borrower shall provide written notice to the Administrative
Agent in each case that such electronic delivery has occurred and (B) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent (for delivery to any Lender that requests the Parent Borrower to deliver
such paper copies) upon a written request to deliver paper copies given by the
Administrative Agent or such Lender. Notwithstanding anything contained herein,
in every instance the Parent Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.2(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

6.3       Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes of whatever nature, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or (ii) where the failure to so pay, discharge or
otherwise satisfy such taxes could not reasonably be expected to have a Material
Adverse Effect.

 

6.4       Maintenance of Existence; Compliance. (a) (i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (p) comply with all Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and appointed agents with Anti-Corruption Laws
and applicable Sanctions.

 

49 

 

6.5       Maintenance of Property; Insurance. (a) Keep and maintain all property
material to the conduct in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.

 

6.6       Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct in all
material respects entries in conformity with all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities, (b) permit representatives of the Administrative Agent and each
Lender (coordinated through the Administrative Agent) to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time during any Business Day following reasonable
written notice to the Parent Borrower; provided that no Lender may make any such
inspection more often than once in any calendar year unless an Event of Default
is in existence (in which case such inspections may occur as often and at such
times as such Lender reasonably determines) and any such inspection made when no
Event of Default is in existence shall be at the expense of such Lender, and (c)
permit representatives of the Administrative Agent and each Lender to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants (with representatives of the Group
Members having the opportunity to be present).

 

6.7       Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a) the occurrence of any Default or Event of Default; and

 

(b) any litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, that could reasonably
be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8       Environmental Laws. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, comply with and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

SECTION 7. NEGATIVE COVENANTS

 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

7.1       Financial Condition Covenants. (s) Consolidated Total Leverage Ratio.
Permit the Consolidated Total Leverage Ratio as at the last day of any Test
Period to exceed 3.5 to 1.0; provided that, subject to the limitations set forth
in the definition of Qualifying Material Acquisition (including the delivery of
a QMA Notice within the required time period set forth in the definition of
Qualifying Material

 

50 

 

Acquisition), such ratio shall be increased to 4.0 to 1.0 for the first Test
Period that ends on or subsequent to the applicable Consummation Date (the
“Initial Test Period”) and for each of the three consecutive Test Periods
immediately following the Initial Test Period; provided further that such an
increase shall be permitted no more than twice during the term of this Agreement
(it being understood that, for the avoidance of doubt, each four consecutive
Test Period increase described in this Section 7.1(a) resulting from an
individual QMA Notice shall constitute a single increase for purposes of the
limitation in this proviso).

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Test Period to be less than 3.0 to 1.0.

 

7.2       Indebtedness. Permit any Subsidiary that is not a Subsidiary Guarantor
to create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, except:

 

(a) Indebtedness of any Foreign Subsidiary Borrower pursuant to any Loan
Document;

 

(b) Indebtedness of any Subsidiary to any other Group Member;

 

(c) Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of obligations of any Wholly Owned Subsidiary;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity, or increasing the principal amount, thereof), in an
aggregate amount outstanding not to exceed $20,000,000;

 

(e) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations to finance the acquisition of fixed or capital assets and any
refinancings, refundings, renewals or extensions thereof (without increasing the
amount thereof); provided that, at the times of incurrence of any Indebtedness
pursuant to this paragraph (e), after giving effect thereto, the aggregate
outstanding principal amount of all Indebtedness incurred pursuant to this
paragraph (e) shall not exceed $100,000,000;

 

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and any refinancings, refundings, renewals or extensions thereof without
increasing the amount thereof; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$250,000,000 at any time outstanding; and

 

(g) in addition to Indebtedness otherwise expressly permitted by the preceding
paragraphs (a) through (g) of this Section 7.2, other Indebtedness of any
Subsidiary; provided that (x) no Event of Default shall be in existence or
result therefrom (including, on a pro forma basis, pursuant to Section 7.1) and
(y) at the time of incurrence of any Indebtedness pursuant to this paragraph
(g), after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of all Indebtedness incurred pursuant to
this paragraph (g) and (ii) the aggregate outstanding principal amount of all
Indebtedness secured by a Lien incurred pursuant to Section 7.3(j) shall not
exceed 5% of Consolidated Total Assets determined as of the last day of the most
recent fiscal quarter for which the relevant financial information is available.

 

51 

 

7.3       Liens. Create, incur, assume or suffer to exist any Lien (including,
for the avoidance of doubt, Liens securing Indebtedness of a Subsidiary
Guarantor) upon any of its property, whether now owned or hereafter acquired,
except:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of (i) bids, trade, forward or futures
contracts (other than in respect of borrowed money), leases, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (ii) appeal bonds, as
well as customary Liens related to any such surety and performance bonds
including Liens on the contracts that are the subject of any such surety and
performance bonds, sums payable under and property related to the performance of
such contracts (including equipment, material, subcontracts and surety bonds
supporting such subcontracts), and claims against subcontractors, materialmen,
sureties and others in connection with such contracts.

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Group Members;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien encumbers
any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(e), provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;

 

(i) Liens with respect to property acquired by any Group Member after the
Closing Date (and not created in contemplation of such acquisition) securing
Indebtedness permitted by Section 7.2(f); provided that such Liens shall extend
only to the property so acquired; and

 

(j) Liens not otherwise permitted by this Section so long as, at the time of
incurrence after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of the Indebtedness secured thereby and
(ii) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to Section 7.2(g) does not exceed 5% of Consolidated Total Assets
determined as of the last day of the most recent fiscal quarter for which the
relevant financial information is available.

 

52 

 

7.4       Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except that:

 

(a) any Subsidiary of the Parent Borrower may be merged or consolidated with or
into any other Group Member; provided that if either party to such merger or
consolidation is a Borrower, the continuing or surviving corporation shall be a
Borrower, and any Subsidiary other than a Borrower may liquidate, wind up or
dissolve itself;

 

(b) any Subsidiary of the Parent Borrower may consummate a merger the purpose of
which is to effect a Disposition that is not prohibited by Section 7.5;

 

(c) the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is the continuing or
surviving corporation; and

 

(d) the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is not the continuing or
surviving corporation (such other Person, the “Surviving Entity”); provided that
(i) the Surviving Entity is a corporation or limited liability company
incorporated or formed under the laws of any state of the United States of
America, (ii) immediately after the consummation of such transaction, the
Capital Stock of the Surviving Entity shall be held, directly or indirectly, by
the Persons who held the Capital Stock of the Parent Borrower immediately prior
to the consummation of such transaction, in substantially the same percentages,
(iii) either (x) the Surviving Entity or (y) a direct parent of the Surviving
Entity that is a corporation incorporated under the laws of any state of the
United States of America, shall have assumed all of the Parent Borrower’s rights
and obligations under this Agreement and (iv) no Default or Event of Default
shall have occurred and be continuing.

 

7.5       Disposition of Property. Dispose of all or substantially all of the
assets of the Group Members, taken as a whole.

 

7.6       Restricted Payments. Make any Restricted Payment unless no Default or
Event of Default shall have occurred and be continuing after giving effect
thereto (including, on a pro forma basis, pursuant to Section 7.1).

 

7.7       Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Parent Borrower or any Subsidiary) unless such transaction is
(i) (a) otherwise permitted under this Agreement and (b) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate or (ii) is a Restricted Payment.

 

7.8       Swap Agreements.  Enter into any Swap Agreement, except Swap
Agreements entered into for non-speculative purposes.

 

7.9       Changes in Fiscal Periods.  Permit the fiscal year of the Parent
Borrower to end on a day other than December 31 or change the Parent Borrower’s
method of determining fiscal quarters.

 

7.10       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues (it being understood that an “equal and ratable” provision is not an
agreement that imposes such a prohibition or limitation), whether now owned or
hereafter acquired, securing Indebtedness and other obligations under the Loan
Documents (regardless of

 

53 

 

the amount thereof), other than (a) this Agreement and the other Loan Documents,
(b) restrictions contained in the documents governing any Indebtedness with a
final maturity of less than one year, (c) restrictions contained in the
documents governing any Subsidiary Indebtedness permitted under Section 7.2, (d)
restrictions and conditions imposed by law, (e) customary restrictions and
conditions contained in agreements relating to the Disposition of a Subsidiary,
property or assets pending such Disposition, provided such restrictions and
conditions apply only to such Subsidiary, property or assets, (f) restrictions
and conditions contained in documentation relating to a Subsidiary acquired
after the Closing Date, provided that such restriction or condition (i) existed
at the time such Person became a Subsidiary and was not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) applies only
to such Subsidiary, (g) restrictions and conditions contained in any agreement
relating to Indebtedness or other obligations secured by Liens permitted under
this Agreement if such restrictions and conditions apply only to the property or
assets subject to such Liens and (h) customary provisions in leases, licenses
and other contracts restricting or conditioning the assignment or encumbrance
thereof, including, without limitation, licenses and sublicenses of patents,
trademarks, copyrights and similar intellectual property rights.

 

7.11       Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Parent Borrower to (a) make any payment of a
type described in the definition of “Restricted Payment” in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
Group Member, (b) make loans or advances to, or other investments in, any Group
Member or (c) transfer any of its assets to any Group Member, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under, or imposed by (A) any Loan Document or (B) law; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with (x) the Disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary or (y) the
Disposition of any asset of such Subsidiary so long as the encumbrance or
restriction applies only to the asset to be Disposed; (iii) restrictions and
conditions contained in documentation relating to a Subsidiary acquired after
the Closing Date, provided that such restriction or condition (x) existed at the
time such Person became a Subsidiary and was not created in contemplation of or
in connection with such Person becoming a Subsidiary and (y) applies only to
such Subsidiary and (iv) restrictions contained in the documents governing any
Indebtedness of any Subsidiary permitted under Section 7.2.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Borrower shall default in the observance or performance of any agreement
contained in Section 6.4(a)(i) (with respect to the Parent Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or

 

54 

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Parent Borrower
from the Administrative Agent or the Required Lenders; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that the
preceding clause (iii) shall not apply to Indebtedness that becomes due as a
result of the voluntary sale or transfer of any property or assets, if such sale
or transfer is permitted hereunder and under the documents governing such
Indebtedness; provided, further, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $100,000,000; or

 

(f) (i) the Parent Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any Material Subsidiary shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any Material Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any Material Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Parent Borrower or any Material
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any Material Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g) (i) any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan, (ii) a determination that any Plan is, or could reasonably
be expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (iii) any Plan shall fail to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; (iv) any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (v) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be

 

55 

 

appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (vi) any Plan shall terminate for
purposes of Title IV of ERISA, (vii) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan or a determination that a Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (vi) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

(h) one or more judgments or decrees shall be entered against the Parent
Borrower or any Material Subsidiary at any time involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has not disclaimed or reserved the right to disclaim coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower, except as a result of a
transaction permitted under Section 7.4(c); (ii) the board of directors of the
Parent Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) any Foreign Subsidiary Borrower shall cease to be a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Parent Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be invested in
cash equivalents as directed by the Parent Borrower and reasonably acceptable to
the Administrative Agent and shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Parent Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all

 

56 

 

Reimbursement Obligations shall have been satisfied and all other obligations of
the Parent Borrower hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Parent Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Parent Borrower.

 

SECTION 9. THE AGENTS

 

9.1       Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3       Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Parent Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any

 

57 

 

action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6       Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7       Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Parent Borrower and without limiting the obligation of the
Parent Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages,

 

58 

 

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever (including the reasonable fees, disbursements and other charges
of counsel) that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including the reasonable
fees, disbursements and other charges of counsel) that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

9.8       Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9       Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or 8(f)
shall have occurred and be continuing) be subject to approval by the Parent
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10       Documentation Agents and Syndication Agents. Neither the
Documentation Agents nor the Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.

 

SECTION 10. MISCELLANEOUS

 

10.1       Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of

 

59 

 

adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) reduce
or forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any principal payment in respect of
any Incremental Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment of any interest or fee payable hereunder, or
increase the amount of any Lender’s Revolving Commitment, in each case without
the written consent of each Lender directly affected thereby; (ii) extend the
expiration date of any Lender’s Revolving Commitment without the written consent
of each Revolving Lender directly affected thereby (it being agreed that,
notwithstanding anything to the contrary in this Section 10.1, such extension
may be effected without the approval of the Required Lenders); (iii) eliminate
or reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iv) with respect to a particular Facility,
change the ratable allocation of payments among the Lenders under such Facility
specified in Section 2.13 without the written consent of each such Lender
directly affected thereby; (v) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Parent
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (except as is expressly provided for in Section 10.6(f)) or
release the Parent Borrower from its obligations under Section 11 of this
Agreement, in each case without the written consent of all Lenders; (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vii) amend, waive or modify any condition precedent set forth in
Section 5.2 with respect to any extensions of credit under the Revolving
Facility without the written consent of the Majority Facility Lenders under such
Facility; (viii) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; or (ix) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. In furtherance of clause (vii) of this Section 10.1, (i) any amendment,
waiver or modification with respect to Section 7.1 or (ii) any amendment, waiver
or modification of any provision of this Agreement or any other Loan Document at
a time when a Default or Event of Default is in existence, and that would have
the effect of eliminating such Default or Event of Default, shall in each case
not be deemed to be effective for the purpose of determining whether the
conditions precedent set forth in Section 5.2 to the making of any extension of
credit under the Revolving Facility have been satisfied unless the Majority
Facility Lenders under such Facility shall have consented to such amendment,
waiver or modification.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include

 

60 

 

appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.

 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby”, the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Parent Borrower
may, at its sole cost and expense, elect to replace a Non-Consenting Lender as a
Lender party to this Agreement (or to replace such Non-Consenting Lender from
the Facility for which consent is being sought); provided that, concurrently
with such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Parent Borrower and the Administrative Agent, and, with
respect to assignees that are Revolving Lenders, the Issuing Bank shall agree,
as of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b)(ii) of Section 10.6 (with the Parent Borrower
paying any applicable processing and recordation fee), (ii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver or consent and (iii) the Parent Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Parent Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.15 (assuming that the Loans of such
Non-Consenting Lender have been prepaid on such date rather than sold to the
replacement Lender).

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Parent Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any technical and immaterial errors and omissions or
correct any typographical error or other manifest error or omissions in any Loan
Document. Further, the Parent Borrower, with the consent of the Administrative
Agent, may amend, modify or supplement any Loan Document without the consent of
any Lender or the Required Lenders in order to make any amendments to the extent
necessary to effectuate clause (B) of Section 2.12.

 

10.2       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Parent Borrower



and Foreign Subsidiary Borrowers:                        Roper Technologies,
Inc.



6901 Professional Parkway East, Suite 200
Sarasota, FL 34240
Attention: John Humphrey,
                   Chief Financial Officer
Telephone: 941-556-2601
Telecopy: 941-556-2670

 

Administrative Agent                                               JPMorgan
Chase Bank, N.A.



10 South Dearborn, Floor L2

 

61 

 

Chicago, IL 60603



Attention: Ryan Bowman
Telephone: 312-732-4754
Telecopy: 844-490-5663

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

10.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5       Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate;
provided that (i) with respect to legal counsel, the Parent Borrower shall only
be required to reimburse the reasonable fees and disbursements of a single law
firm for the Administrative Agent and any local counsel as shall be reasonably
necessary (subject to any limitations agreed to in writing by the Administrative
Agent) and (ii) any written request for reimbursement shall list in reasonable
detail all expenses as to which reimbursement is being requested, (b) to pay or
reimburse each Lender, the Issuing Lender and the Administrative Agent for all
its reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents related to the Loan Documents, including the reasonable
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender, the Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees, and (d) to pay, indemnify, and hold each Lender, the Issuing Lender
and the Agents, their respective affiliates and their respective officers,
directors, trustees, employees, agents, advisors and controlling persons (each,
an “Indemnitee”)

 

62 

 

harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents and any such other documents, including any claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that the Parent Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) a material breach of such
Indemnitee’s obligations under the Loan Documents, and provided, further, that
this Section 10.5(d) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Parent Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. To
the extent permitted by applicable law, no Indemnitee shall be liable for any
damages arising from the use by unintended recipients of information or other
materials distributed by it through electronic, telecommunications or other
information transmission systems in connection with this Agreement or the other
Loan Documents, except to the extent any such damages are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Parent Borrower pursuant to this
Section 10.5 shall be submitted in writing to John Humphrey (Telephone
No. 941-556-2601) (Telecopy No. 941-556-2670), at the address of the Parent
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

 

10.6       Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than as is expressly provided for in Section
10.6(f), the Parent Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Parent Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, other than to a natural person,
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

 

63 

 

(A)       the Parent Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing, any other Person; provided, further, that the Parent
Borrower shall be deemed to have consented to any such assignment unless the
Parent Borrower shall object thereto by written notice to the Administrative
Agent within ten Business Days after having received written notice thereof and
a written request for such consent stating that the Parent Borrower will be
deemed to have given consent to such assignment unless it shall have objected in
writing within ten Business Days;

 

(B)       the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)       in the case of any assignment of a Revolving Commitment, the Issuing
Lender (such consent not to be unreasonably withheld, delayed or conditioned),
provided no consent of the Issuing Lender shall be required for an assignment of
all or a portion of a Revolving Commitment to a Revolving Lender.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Term Loans) and $5,000,000 (in the case of the
Revolving Loans and/or the Revolving Commitment of any Lender) unless each of
the Parent Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Parent Borrower shall be required if an Event of
Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (to be paid by the relevant Lender, except as
provided in Section 2.18), provided that contemporaneous assignments to a Person
and its affiliates or Approved Funds shall be deemed to be a single assignment
for the purposes of this clause (B); and

 

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar

 

64 

 

extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Parent Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower or any Lender at any reasonable
time, subject to reasonable advance notice.

 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than competitors of any Group Member) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Parent Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver

 

65 

 

that (1) requires the consent of each Lender directly affected thereby pursuant
to the proviso to the second sentence of Section 10.1 and (2) directly affects
such Participant. The Parent Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.15(g) and (h) (it being understood that the documentation required under
Section 2.15(g) shall be delivered to the participating Lender and the
information and documentation required under Section 2.15(h) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant shall not be entitled to receive
any greater payment under Sections 2.14 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Parent Borrower’s prior written consent. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7(b) as
though it were a Lender, provided such Participant shall be subject to Section
10.7(a) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Parent
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f) Upon at least 15 days’ advance written notice to the Administrative Agent,
the Parent Borrower may assign all of its rights hereunder; provided that (i)
immediately after the consummation of such transaction, the Capital Stock of the
Person to whom the Parent Borrower’s rights have been assigned (the “Successor
Borrower”) is held, directly or indirectly, by the Persons who held the Capital
Stock of the Parent Borrower immediately prior to the consummation of such
transaction, in substantially the same percentages, (ii) the Successor Borrower
is a corporation incorporated under the laws of any state of the United States
of America, (iii) the Successor Borrower shall own (directly or indirectly,
including through Subsidiaries), at the time of such assignment, all or
substantially all of the assets owned by the Parent Borrower and its
Subsidiaries immediately prior to the consummation of such transaction, (iv) the
Successor Borrower shall have assumed the Parent Borrower’s obligations under
this Agreement and under the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent, (v) the Successor Borrower
shall have become a party to this Agreement by executing a Joinder Agreement,
(vi) no Default or Event of Default shall have occurred and be continuing

 

66 

 

at the time of such assignment and (vii) the Administrative Agent shall have
received such evidence of good standing, corporate authority and the
authorization of such assignment, delegation and assumption and such opinions of
counsel as the Administrative Agent shall have reasonably requested.

 

10.7       Adjustments; Set-off. (u) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (with nothing in Section 8 being deemed to
constitute such an allocation), if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the obligations owing to it under any Loan
Document by any Borrower (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to any other Lender,
if any, in respect of such obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of such obligations owing to each such other Lender, as
shall be necessary to cause such Benefitted Lender to share the excess payment
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price returned, to the extent of
such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, to the maximum extent permitted by law, with the
consent of the Required Lenders but without prior notice to any Borrower (any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law), upon the occurrence and during the continuance of an Event of
Default pursuant to Section 8(a) or Section 8(f), to set off and appropriate and
apply against any amount under this Agreement then due and owing to such Lender
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower; provided that if
any Defaulting Lender shall exercise any such right of setoff, (i) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Parent Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.8       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

 

10.9       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10       Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrowers, the Administrative Agent and the Lenders
with respect to the subject matter

 

67 

 

hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.11       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may, to the maximum extent
permitted by law, be brought in such courts and waives, to the maximum extent
permitted by law, any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees, to the maximum
extent permitted by law, not to plead or claim the same;

 

(c) agrees, to the maximum extent permitted by law, that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Parent Borrower at its address referred to in Section
10.2;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements. Each Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Group Members and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Group Members on other matters, and the relationship between the Credit Parties,
on the one hand, and the Group Members, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Credit
Parties, on the one hand, and the Group Members, on the other hand, have an
arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Group Members rely on, any fiduciary duty to the Group
Members or their affiliates on the part of the Credit Parties, (c) the Group
Members are capable of evaluating and understanding, and the Group Members
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Group
Members have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Group Members’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Group Members, (e) the Group Members have
consulted their own legal, accounting, regulatory and tax advisors

 

68 

 

to the extent the Group Members have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Lender Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Group Members, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Group Members or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Lender Party and the
Group Members or any such affiliate and (h) no joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Group Members and the
Credit Parties.

 

10.14       Confidentiality. Each of the Administrative Agent, each Lender and
each Issuing Lender agrees to keep confidential all non-public information
provided to it by any Group Member, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement that is designated by the
provider thereof as confidential and use such information solely in connection
with matters related to the Loan Documents; provided that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof in connection with matters related to the Loan Documents, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty) to which the
Administrative Agent, such Lender or any affiliate thereof is a party, (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates in connection with matters related to
the Loan Documents, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than, to the
knowledge of the relevant Person, in violation of this Agreement), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) if agreed in writing by the
Parent Borrower in its sole discretion, to any other Person.

 

10.15       WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16       Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on

 

69 

 

such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, to the maximum extent
permitted by law, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

10.17       USA PATRIOT Act. Each Lender hereby notifies the Parent Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

 

10.18       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.19       Notice of Commitment Termination. The Parent Borrower hereby gives
notice that it wishes to terminate the commitments under the Existing Credit
Agreement effective as of the Closing Date and to prepay in full the loans
outstanding thereunder on the Closing Date. Each Lender that is a party to the
Existing Credit Agreement, by its execution of this Agreement, waives any

 

70 

 

requirement of prior notice set forth in the Existing Credit Agreement as a
condition of the right of the Parent Borrower to terminate the commitments or to
prepay the loans thereunder.

 

SECTION 11. GUARANTEE

 

11.1       Guarantee. The Parent Borrower hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely a surety, to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
transferees and assigns, the prompt and complete payment and performance by the
Foreign Subsidiary Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Foreign Borrower Obligations.

 

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Parent Borrower hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by the Parent Borrower under applicable federal laws, state laws or
the laws of any other jurisdiction relating to the insolvency of debtors.

 

(b) The guarantee contained in this Section 11 shall remain in full force and
effect until such time as the Foreign Borrower Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of this Agreement any
Borrower may be free from any obligations; provided that at such time as the
Foreign Borrower Obligations (other than contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the guarantee and all obligations (other
than those expressly stated to survive such termination) of the Parent Borrower
under this Section 11 shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 

(c) No payment made by any Borrower or any other Person or received or collected
by the Administrative Agent or any Lender from any Borrower or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Foreign Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Parent
Borrower in respect of the Foreign Borrower Obligations or any payment received
or collected from the Parent Borrower in respect of the Foreign Borrower
Obligations), remain liable for the Foreign Borrower Obligations until such time
as the Foreign Borrower Obligations (other than contingent indemnification
obligations) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding.

 

11.2       No Subrogation. Notwithstanding any payment made by the Parent
Borrower hereunder or any set-off or application of funds of the Parent Borrower
by the Administrative Agent or any Lender, the Parent Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Foreign Subsidiary Borrower or right of offset held by
the Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations, nor shall the Parent Borrower seek or be entitled to seek any
contribution or reimbursement from any Foreign Subsidiary Borrower in respect of
payments made by the Parent Borrower hereunder, until, in each case, Loans, the
Reimbursement Obligations and the other obligations under the Loan Documents
(other than contingent indemnification obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding. If any amount shall be paid to the Parent Borrower on account of
such subrogation rights at any time when all of the Foreign Borrower Obligations
(other than contingent indemnification obligations) shall not have been paid in
full, such amount shall be held by the Parent Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the Parent
Borrower, and shall, forthwith upon receipt by the Parent Borrower, be turned
over to

 

71 

 

the Administrative Agent in the exact form received by the Parent Borrower (duly
indorsed by the Parent Borrower to the Administrative Agent, if required), to be
applied against the Foreign Borrower Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.

 

11.3       Amendments, etc. with Respect to the Foreign Borrower Obligations.
The Parent Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Parent Borrower and without notice
to or further assent by the Parent Borrower, any demand for payment of any of
the Foreign Borrower Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Foreign Borrower Obligations continued, and the Foreign Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection herewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations may be sold, exchanged, waived, surrendered or released.

 

11.4       Guarantee Absolute and Unconditional. To the fullest extent permitted
by law, the Parent Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Foreign Borrower Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 11 or acceptance of the guarantee contained in this
Section 11; the Foreign Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 11; and all dealings between the Foreign Subsidiary Borrowers, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 11. The Parent Borrower
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Foreign Subsidiary Borrower with respect to the
Foreign Borrower Obligations. The Parent Borrower understands and agrees that to
the fullest extent permitted by law, the guarantee contained in this Section 11
shall be construed as a continuing, absolute and unconditional guarantee of
payment, and not merely of collection, without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the Foreign
Borrower Obligations or any other guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Subsidiary Borrower or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Foreign Subsidiary Borrower or the Parent Borrower
as guarantor hereunder) which constitutes, or might be construed to constitute,
an equitable or legal discharge of any Foreign Subsidiary Borrower for the
Foreign Borrower Obligations, or of the Parent Borrower under the guarantee
contained in this Section 11, in bankruptcy or in any other instance. When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Parent Borrower, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other Person
(including by way of any right of offset), and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Person or to exercise any
such right of offset, or any release of any other Person or failure to exercise
any such right of offset, shall not relieve the Parent Borrower of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the Parent Borrower. For

 

72 

 

the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

 

11.5       Reinstatement. The guarantee contained in this Section 11 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Foreign Borrower Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Foreign Subsidiary Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Foreign Subsidiary Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

11.6       Payments. The Parent Borrower hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

11.7       Subsidiary Guarantors. The Parent Borrower may at any time make any
Domestic Subsidiary that is a Wholly Owned Subsidiary a Subsidiary Guarantor
upon satisfaction of the conditions specified in this Section 11.7, in which
case such Subsidiary shall for all purposes be a Subsidiary Guarantor hereunder.
A Domestic Subsidiary that is a Wholly Owned Subsidiary shall become a
Subsidiary Guarantor upon delivery to the Administrative Agent of:

 

(a) a Subsidiary Guarantee (or, if applicable, a joinder to an existing
Subsidiary Guarantee in substantially the form attached to such Subsidiary
Guarantee), executed and delivered by such Domestic Subsidiary;

 

(b) a certificate of such Domestic Subsidiary, substantially in the form of
Exhibit B, with appropriate insertions and attachments; and

 

(c) a customary legal opinion of counsel to such Domestic Subsidiary, in form
and substance reasonably satisfactory to the Administrative Agent.

 

73 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  ROPER TECHNOLOGIES, INC., as Parent Borrower               By: /s/ John K.
Stipancich     Name:  John K. Stipancich     Title:    Vice President, General
Counsel & Corporate Secretary



 



 

 

 





 

 







  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender            
  By: /s/ Antje Focke      Name:  Antje Focke     Title:    Executive Director



 

 

 

 

 



 











  Bank of America, N.A., as a Lender               By: /s/ Cameron Cardozo     
Name:  Cameron Cardozo     Title:    Senior Vice President



 



 

 

 





 











  Wells Fargo Bank, N.A., as a Lender               By: /s/ Kay Reedy     
Name:  Kay Reedy     Title:    Managing Director



 



 





 

 



 













  MIZUHO BANK, LTD., as a Lender               By: /s/ Donna DeMagistris     
Name:  Donna DeMagistris     Title:    Authorized Signatory



 





 

 









  PNC Bank, NATIONAL ASSOCIATION, as a Lender               By: /s/ Charles J.
Mintrone      Name:  Charles J. Mintrone     Title:    Senior Vice President



 





 

 

 









  SUNTRUST BANK, as a Lender               By: /s/ David Ernst      Name:  David
Ernst     Title:    Vice President



 





 

 

 









  TD Bank, N.A., as a Lender               By: /s/ Mark Hogan      Name:  Mark
Hogan     Title:   Senior Vice President



 





 

 

 









  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender               By: /s/
Mustafa Khan      Name:  Mustafa Khan     Title:    Director



 





 

 

 









  Branch Banking & Trust Company, as a Lender               By: /s/ Sean Miller 
    Name:  Sean Miller     Title:    Vice President



 





 

 

 









  Royal Bank of Canada, as a Lender               By: /s/ Alexandre Charron     
Name:  Alexandre Charron     Title:    Vice President                  National
Client Group - Finance                  RBC Royal Bank

 



 





 

 

 









  Regions Bank, as a Lender               By: /s/ Lara White      Name:  Lara
White     Title:   Managing Director



 





 

 

 









  Comerica Bank, as a Lender               By: /s/ Gerald R. Finney, Jr.     
Name:  Gerald R. Finney, Jr.     Title:    Vice President



 





 

 

 









  HSBC Bank USA N.A., as a Lender               By: /s/ Rafael De Paoli     
Name:  Rafael De Paoli     Title:    Senior Vice President



 





 

 

 









  Lloyds Bank plc, as a Lender               By: /s/ Daven Popat    
Name:  Daven Popat     Title:    Senior Vice President    
             Transaction Execution                  Category A    
             P003



 

 









              By: /s/ Joel Siomko      Name:  Joel Siomko    
Title:    Assistant Vice President                  Transaction Execution    
             Category A                  S088

 









 

 

 









  U.S. BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Kara Van
Duzee      Name:  Kara Van Duzee      Title:    Vice President



 





 

 

 









  UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender               By: /s/ Douglas
Riahi      Name:  Douglas Riahi      Title:    Managing Director



 

 









              By: /s/ Peter Daugavietis     Name:  Peter Daugavietis    
Title:    Associate Director









 

 











  CITIZENS BANK OF PENNSYLVANIA, as a Lender               By: /s/ Victor
Notaro      Name:  Victor Notaro     Title:    Senior Vice President



 





 

 





































  Seaside National Bank & Trust, as a Lender               By: /s/ Todd A.
Smith      Name:  Todd A. Smith     Title:    Client Advisor



 





 





























































Schedule 1.1A Commitments

 





Lender Revolving Commitment L/C Commitment JPMorgan Chase Bank, N.A.
$250,000,000.00 $50,000,000.00 Bank of America, N.A. $250,000,000.00
$50,000,000.00 Wells Fargo Bank, N.A. $250,000,000.00 $50,000,000.00 Mizuho
Bank, LTD. $200,000,000.00   PNC Bank, N.A. $200,000,000.00   SunTrust Bank
$200,000,000.00   TD Bank, N.A. $200,000,000.00   The Bank of Tokyo-Mitsubishi
UFJ,LTD. $200,000,000.00   Branch Banking & Trust Company $131,000,000.00  
Royal Bank of Canada $131,000,000.00   Regions Bank $131,000,000.00   Comerica
Bank $72,000,000.00   HSBC Bank USA, N.A. $72,000,000.00   Lloyds Bank plc
$72,000,000.00   U.S. Bank, N.A. $49,000,000.00   UniCredit Bank AG
$42,000,000.00   Citizens Bank $35,000,000.00   Seaside National Bank & Trust
$15,000,000.00   Total $2,500,000,000.00 $150,000,000.00



  







 

Schedule 3.1

Outstanding Letters of Credit

 

            Outstanding USD   BOOKING PARTY NAME PRODUCT TYPE Expiry / Maturity
Date Beneficiary Name Currency Equivalent   ROPER TECHNOLOGIES, INC. STANDBY LC
OCT 16, 2016 GAT GESELLSCHAFT FUR AUTOMATIS USD 114661.23   ROPER TECHNOLOGIES,
INC. STANDBY LC MAR 28, 2017 AUTOCHIM SYSTEMS USD 53707   ROPER TECHNOLOGIES,
INC. STANDBY LC SEP 30, 2019 ING BANK N.V. USD 33978.53   ROPER TECHNOLOGIES,
INC. STANDBY LC OCT 02, 2017 BANCO JP MORGAN S.A. USD 106835.61   ROPER
TECHNOLOGIES, INC. STANDBY LC JAN 31, 2017 STATE BANK OF INDIA USD 26003.18  
ROPER TECHNOLOGIES, INC. STANDBY LC OCT 31, 2017 AIRPORT COMMISSION USD 3000000
  ROPER TECHNOLOGIES, INC. STANDBY LC NOV 01, 2017 GATEWAY MOSSWOD, INC. USD
261400   ROPER TECHNOLOGIES, INC. STANDBY LC APR 30, 2017 XL SPECIALTY INSURANCE
COMPANY USD 1140000   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 31, 2017 601 W.
COMPANIES LLC AND, BRICKELL USD 150000   ROPER TECHNOLOGIES, INC. STANDBY LC APR
01, 2017 ZURICH AMERICAN INSURANCE COMPANY USD 75000   ROPER TECHNOLOGIES, INC.
STANDBY LC APR 01, 2017 NATIONAL UNION FIRE INSURANCE USD 3639897   ROPER
TECHNOLOGIES, INC. STANDBY LC JUN 22, 2017 JPMORGAN CHASE BANK, N.A. USD 78501  
ROPER TECHNOLOGIES, INC. STANDBY LC JUN 09, 2017 SIEMENS AG USD 79100   ROPER
TECHNOLOGIES, INC. STANDBY LC SEP 30, 2016 SIEMENS AG USD 29159.8   ROPER
TECHNOLOGIES, INC. STANDBY LC OCT 20, 2019 HDFC BANK LTD. USD 63973   ROPER
TECHNOLOGIES, INC. STANDBY LC SEP 30, 2017 ASKARIBANK LIMITED USD 13228   ROPER
TECHNOLOGIES, INC. STANDBY LC SEP 30, 2017 JPMORGAN CHASE BANK, N.A. USD 17500  
ROPER TECHNOLOGIES, INC. STANDBY LC MAY 31, 2018 HDFC BANK LTD USD 13968.9  
ROPER TECHNOLOGIES, INC. STANDBY LC APR 15, 2017 STATE BANK OF INDIA USD 5950.92
  ROPER TECHNOLOGIES, INC. STANDBY LC APR 30, 2017 STATE BANK OF INDIA USD
8503.65   ROPER TECHNOLOGIES, INC. STANDBY LC MAR 31, 2018 STATE BANK OF INDIA
USD 9283.7   ROPER TECHNOLOGIES, INC. STANDBY LC MAY 10, 2017 JPMORGAN CHASE
BANK, N.A. USD 21152.81   ROPER TECHNOLOGIES, INC. STANDBY LC JUN 02, 2017
JPMORGAN CHASE BANK, N.A. USD 12892.29   ROPER TECHNOLOGIES, INC. STANDBY LC JUN
06, 2017 JPMORGAN CHASE BANK, N.A. USD 63631.34   ROPER TECHNOLOGIES, INC.
STANDBY LC JUL 20, 2017 JPMORGAN CHASE BANK, N.A. USD 62640.15   ROPER
TECHNOLOGIES, INC. STANDBY LC AUG 20, 2017 JPMORGAN CHASE BANK, N.A. USD
105228.84   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 01, 2017 JPMORGAN CHASE
BANK, N.A. USD 32026.4   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 30, 2017
JPMORGAN CHASE BANK, N.A. USD 112484.71   ROPER TECHNOLOGIES, INC. STANDBY LC
SEP 30, 2016 ATLAS COPCO ENERGAS GMBH USD 327714.16   ROPER TECHNOLOGIES, INC.
STANDBY LC DEC 31, 2018 RELIANCE INDUSTRIES LIMITED, USD 9200   ROPER
TECHNOLOGIES, INC. STANDBY LC SEP 30, 2016 THE DIRECTOR USD 1635.44   ROPER
TECHNOLOGIES, INC. STANDBY LC APR 28, 2017 JPMORGAN CHASE BANK, N.A. RIYADH USD
932900.09   ROPER TECHNOLOGIES, INC. STANDBY LC MAY 30, 2017 JPMORGAN CHASE
BANK, N.A. USD 3716.02   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 07, 2019
RELIANCE INDUSTRIES LIMITED USD 3871.52



 

  ROPER TECHNOLOGIES, INC. STANDBY LC FEB 07, 2019 RELIANCE INDUSTRIES LIMITED
USD 3871.52   ROPER TECHNOLOGIES, INC. STANDBY LC SEP 30, 2017 BANK OF CHINA
LTD, GANSU BRANCH USD 3928.1   ROPER TECHNOLOGIES, INC. STANDBY LC AUG 31, 2018
HDFC BANK LTD USD 5503.3   ROPER TECHNOLOGIES, INC. STANDBY LC MAY 31, 2018
STATE BANK OF INDIA USD 4536.35   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 31,
2018 STATE BANK OF INDIA USD 15544   ROPER TECHNOLOGIES, INC. STANDBY LC AUG 04,
2017 JPMORGAN CHASE BANK, N.A. USD 25856.9   ROPER TECHNOLOGIES, INC. STANDBY LC
AUG 29, 2017 JPMORGAN CHASE BANK, N.A. USD 50403.4   ROPER TECHNOLOGIES, INC.
STANDBY LC SEP 29, 2017 JPMORGAN CHASE BANK, N.A. USD 24955.43   ROPER
TECHNOLOGIES, INC. STANDBY LC NOV 03, 2017 JPMORGAN CHASE BANK, N.A. USD
50419.84   ROPER TECHNOLOGIES, INC. STANDBY LC NOV 03, 2017 JPMORGAN CHASE BANK,
N.A. USD 9446.11   ROPER TECHNOLOGIES, INC. STANDBY LC DEC 01, 2017 JPMORGAN
CHASE BANK, N.A. USD 57978.54   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 26, 2017
JPMORGAN CHASE BANK, N.A. USD 51894.27   ROPER TECHNOLOGIES, INC. STANDBY LC OCT
30, 2017 JPMORGAN CHASE BANK, N.A. USD 12272.22   ROPER TECHNOLOGIES, INC.
STANDBY LC NOV 05, 2017 JPMORGAN CHASE BANK, N.A. USD 30315.15   ROPER
TECHNOLOGIES, INC. STANDBY LC JAN 20, 2017 SANTOS PRODIGY CONTROL SYSTEM USD
54458.59   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 30, 2018 JPMORGAN CHASE BANK,
N.A. USD 7333   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 30, 2018 JPMORGAN CHASE
BANK, N.A. USD 17528   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 28, 2018 JPMORGAN
CHASE BANK, N.A. USD 8120   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 28, 2019
STATE BANK OF INDIA USD 2406   ROPER TECHNOLOGIES, INC. STANDBY LC JUN 30, 2018
STATE BANK OF INDIA USD 73743   ROPER TECHNOLOGIES, INC. STANDBY LC NOV 28, 2017
JPMORGAN CHASE BANK, N.A. USD 24503.02   ROPER TECHNOLOGIES, INC. STANDBY LC JAN
07, 2018 JPMORGAN CHASE BANK, N.A. USD 34836.32   ROPER TECHNOLOGIES, INC.
STANDBY LC OCT 30, 2017 JPMORGAN CHASE BANK, N.A. USD 33709.57   ROPER
TECHNOLOGIES, INC. STANDBY LC AUG 01, 2017 JPMORGAN CHASE BANK, N.A. USD 37250  
ROPER TECHNOLOGIES, INC. STANDBY LC JUL 03, 2017 JPMORGAN CHASE BANK, N.A. USD
33925   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 01, 2018 JPMORGAN CHASE BANK,
N.A. USD 14750   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 31, 2018 JPMORGAN CHASE
BANK, N.A. USD 51149.02   ROPER TECHNOLOGIES, INC. STANDBY LC JUL 30, 2018
NATIONAL BANK OF KUWAIT USD 370648.54   ROPER TECHNOLOGIES, INC. STANDBY LC JAN
15, 2018 QATAR NATIONAL BANK USD 113464.93   ROPER TECHNOLOGIES, INC. STANDBY LC
SEP 30, 2017 DEUTSCHE BANK GROUP USD 101276   ROPER TECHNOLOGIES, INC. STANDBY
LC NOV 30, 2017 RELIANCE INDUSTRIES LIMITED USD 26776.41   ROPER TECHNOLOGIES,
INC. STANDBY LC NOV 30, 2017 RELIANCE INDUSTRIES LIMITED USD 3178   ROPER
TECHNOLOGIES, INC. STANDBY LC OCT 30, 2016 J.P.MORGAN AG USD 236850.57   ROPER
TECHNOLOGIES, INC. STANDBY LC OCT 31, 2017 JPM CHASE BANK (CHINA) USD 17100  
ROPER TECHNOLOGIES, INC. STANDBY LC SEP 25, 2017 JPMORGAN CHASE BANK, N.A. USD
163282.08   ROPER TECHNOLOGIES, INC. STANDBY LC SEP 28, 2018 ATLAS COPCO USD
9667.4   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 09, 2018 MHI COMPRESSOR
INTERNATIONAL USD 57500   ROPER TECHNOLOGIES, INC. STANDBY LC APR 30, 2017
DEUTSCHE BANK AG USD 68969.2   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 30, 2017
COMMERCIAL INTERNATIONAL BANK USD 115362.6   ROPER TECHNOLOGIES, INC. STANDBY LC
FEB 03, 2017 ISI SOLUTIONS INC. USD 108611.1



 

  ROPER TECHNOLOGIES, INC. STANDBY LC JUN 25, 2017 ISI SOLUTIONS INC. USD
108611.1   ROPER TECHNOLOGIES INC STANDBY LC JUL 25, 2017 BANCO DE CREDITO DE
BOLIVIA S.A. USD 143757.3   ROPER TECHNOLOGIES, INC. STANDBY LC MAR 28, 2017
JORDAN KUWAIT BANK USD 5290   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 30, 2017
JPMORGAN CHASE BANK, N.A. USD 6830.64   ROPER TECHNOLOGIES, INC. STANDBY LC OCT
30, 2016 J.P. MORGAN AG USD 355275.85   ROPER TECHNOLOGIES, INC. STANDBY LC DEC
30, 2016 UREA CASALE SA USD 8355.38   ROPER TECHNOLOGIES, INC. STANDBY LC MAR
31, 2017 JPMORGAN CHASE BANK, N.A. USD 4327.49   ROPER TECHNOLOGIES, INC.
STANDBY LC JAN 31, 2017 JPMORGAN CHASE BANK, N.A. USD 4003.4   ROPER
TECHNOLOGIES, INC. STANDBY LC SEP 15, 2016 JPMORGAN CHASE BANK, N.A. USD 13718.9
  ROPER TECHNOLOGIES, INC. STANDBY LC DEC 01, 2022 JPMORGAN CHASE BANK, N.A. USD
4574765.62   ROPER TECHNOLOGIES INC STANDBY LC DEC 15, 2016 JPMORGAN CHASE BANK,
N.A. USD 45436.09   ROPER TECHNOLOGIES, INC. STANDBY LC DEC 12, 2022 JPMORGAN
CHASE BANK, N.A. USD 7806088.15   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 10,
2017 DEUTSCHE BANK AG USD 36687   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 08,
2017 DEUTSCHE BANK AG USD 45791   ROPER TECHNOLOGIES, INC. STANDBY LC APR 15,
2019 BANCO DE SABADELL USD 39660.18   ROPER TECHNOLOGIES, INC. STANDBY LC JAN
29, 2018 DEUTSCHE BANK AG USD 99860.3   ROPER TECHNOLOGIES, INC. STANDBY LC SEP
21, 2016 JPMORGAN CHASE BANK, N.A. USD 96495.13   ROPER TECHNOLOGIES, INC.
STANDBY LC FEB 28, 2017 STATE BANK OF INDIA USD 27453.11   ROPER TECHNOLOGIES,
INC. STANDBY LC JAN 18, 2017 JPMORGAN CHASE BANK, N.A. USD 352616.48   ROPER
TECHNOLOGIES, INC. STANDBY LC JUL 01, 2020 SOCIETE GENERALE USD 54365.64   ROPER
TECHNOLOGIES, INC. STANDBY LC DEC 01, 2016 JPMORGAN CHASE BANK, N.A. USD
34733.42   ROPER TECHNOLOGIES, INC. STANDBY LC DEC 05, 2016 JPMORGAN CHASE BANK,
N.A. USD 13939.32   ROPER TECHNOLOGIES, INC. STANDBY LC JUN 15, 2017 NATIONAL
BANK OF ABU DHABI USD 28000   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 28, 2017
DEUTSCHE BANK AG USD 126391.91   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 18,
2016 JPMORGAN CHASE BANK, N.A. USD 11973.69   ROPER TECHNOLOGIES, INC. STANDBY
LC OCT 23, 2016 BANK LEUMI LE ISRAEL BM USD 942075   ROPER TECHNOLOGIES, INC.
STANDBY LC AUG 30, 2019 JPMORGAN CHASE BANK, N.A. USD 5351   ROPER TECHNOLOGIES,
INC. STANDBY LC OCT 26, 2016 BANK MUSCAT SAOG USD 2652.95   ROPER TECHNOLOGIES,
INC. STANDBY LC MAY 24, 2018 JPMORGAN CHASE BANK, N.A. USD 15780   ROPER
TECHNOLOGIES, INC. STANDBY LC APR 30, 2017 DEUTSCHE BANK AG USD 189587.88  
ROPER TECHNOLOGIES, INC. STANDBY LC NOV 01, 2017 STANDARD CHARTERED BANK USD
45000   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 03, 2016 JPMORGAN CHASE BANK,
N.A. USD 8782.2   ROPER TECHNOLOGIES, INC. STANDBY LC APR 05, 2018 JPMORGAN
CHASE BANK, N.A. USD 6499.99   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 16, 2017
JPMORGAN CHASE BANK, N.A. USD 12005.5   ROPER TECHNOLOGIES, INC. STANDBY LC JAN
04, 2017 DEUTSCHE BANK AG USD 99177.3   ROPER TECHNOLOGIES, INC. STANDBY LC APR
30, 2020 UNICREDIT SPA USD 53000   ROPER TECHNOLOGIES, INC. STANDBY LC APR 18,
2017 JPMORGAN CHASE BANK, N.A. USD 65272.72   ROPER TECHNOLOGIES, INC. STANDBY
LC JAN 14, 2018 RELIANCE INDUSTRIES LIMITED USD 75100   ROPER TECHNOLOGIES, INC.
STANDBY LC APR 30, 2017 JPMORGAN CHASE BANK, N.A. USD 2989.1   ROPER
TECHNOLOGIES, INC. STANDBY LC MAY 15, 2017 JPMORGAN CHASE BANK, N.A. USD
67507.22



 

  ROPER TECHNOLOGIES, INC. STANDBY LC APR 30, 2017 JPMORGAN CHASE BANK, N.A. USD
  4007.2   ROPER TECHNOLOGIES, INC. STANDBY LC SEP 30, 2017 JPMORGAN CHASE BANK,
N..A. USD   13985.39   ROPER TECHNOLOGIES, INC. STANDBY LC APR 23, 2017 JPMORGAN
CHASE BANK, N.A. USD   24328.8   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 14,
2018 RELIANCE INDUSTRIES LIMITED USD   95954.27   ROPER TECHNOLOGIES, INC.
STANDBY LC JAN 14, 2018 RELIANCE INDUSTRIES LIMITED USD   33400.5   ROPER
TECHNOLOGIES, INC. STANDBY LC JAN 14, 2018 RELIANCE INDUSTRIES LIMITED USD  
34499.6   ROPER TECHNOLOGIES, INC. STANDBY LC FEB 24, 2017 BANCO DE GALICIA Y
BUENOS AIRES USD   2349   ROPER TECHNOLOGIES, INC. STANDBY LC SEP 03, 2018
JPMORGAN CHASE BANK, N.A. USD   31094.2   ROPER TECHNOLOGIES, INC. STANDBY LC
NOV 30, 2016 JPMORGAN CHASE BANK, N.A. USD   2900   ROPER TECHNOLOGIES, INC.
STANDBY LC JUL 30, 2017 NATIONAL BANK OF KUWAIT, SAK USD   471529.47   ROPER
TECHNOLOGIES, INC. STANDBY LC JUL 27, 2017 JPMORGAN CHASE BANK, N.A. USD  
399252.3   ROPER TECHNOLOGIES, INC. STANDBY LC MAR 05, 2017 NATIXIS USD   2225.7
  ROPER TECHNOLOGIES, INC. STANDBY LC NOV 30, 2016 JPMORGAN CHASE BANK (CHINA)
CO LTD USD   4945   ROPER TECHNOLOGIES, INC. STANDBY LC MAY 30, 2017 JPMORGAN
CHASE BANK (CHINA) USD   5691.4   ROPER TECHNOLOGIES, INC. STANDBY LC JUL 30,
2017 JPMORGAN CHASE BANK (CHINA) COMPANY USD   4942.5   ROPER TECHNOLOGIES, INC.
STANDBY LC JAN 30, 2017 BANCO POPULAR ESPANOL USD   2881.17   ROPER
TECHNOLOGIES, INC. STANDBY LC APR 30, 2017 CREDITO ITALIANO SPA USD   15596.7  
ROPER TECHNOLOGIES, INC. STANDBY LC JAN 31, 2017 JPMORGAN CHASE BANK (CHINA) USD
  4358   ROPER TECHNOLOGIES, INC. STANDBY LC MAY 30, 2017 JPMORGAN CHASE BANK,
N.A. USD   880172.2   ROPER TECHNOLOGIES, INC. STANDBY LC OCT 12, 2017 EMIRATES
BANK INTERNATIONAL USD   5090239.8   ROPER TECHNOLOGIES, INC. STANDBY LC JAN 15,
2017 JPMORGAN CHASE BANK, N.A. USD   43352.6   ROPER TECHNOLOGIES, INC. STANDBY
LC JUL 12, 2017 ORLANDO-ORANGE COUNTY USD   1000000   ROPER TECHNOLOGIES, INC.
STANDBY LC MAY 15, 2017 RIYAD BANK LTD. USD   51168.96         $ 36,597,151.49



 

Schedule 4.4 Consents, Authorizations, Filings and Notices

 

None.

 



 

 Schedule 4.6 Litigation

 

None.

 



 

Schedule 4.14 Subsidiaries*

 

Unless otherwise noted all entities are 100% owned (either directly or
indirectly) by Roper Technologies, Inc.

 





Name of Subsidiary  Jurisdiction of
Incorporation/Organization 3089554 Nova Scotia ULC Canada AC Analytical Controls
B.V. Netherlands AC Analytical Controls Holding B.V. Netherlands AC Analytical
Controls Services B.V. Netherlands Acton Research Corporation Delaware Aderant
Canada Company Canada Aderant Case Management, LLC Delaware Aderant CM, LLC
Delaware Aderant CompuLaw, LLC Delaware Aderant CRM, LLC Delaware Aderant DoD,
LLC Delaware Aderant Enterprise Holdings, Inc. Delaware Aderant Enterprise
Holdings (AUS) Pty. Ltd. Australia Aderant FM, LLC Delaware Aderant Holdings,
Inc. Delaware Aderant Imaging, LLC Delaware Aderant International Holdings, Inc.
Delaware Aderant Legal Holdings, Inc. Delaware Aderant Legal Holdings (AUS) Pty
Ltd Australia Aderant Legal Holdings (NZ) ULC New Zealand Aderant Legal (UK)
Limited United Kingdom Aderant North America, Inc. Florida Aderant Parent
Holdings, Inc. Delaware Aderant RainMaker, LLC Delaware Aderant Redwood, LLC
Delaware Advanced Sensors Limited United Kingdom Alpha Holdings of Delaware I
LLC Delaware Alpha Holdings of Delaware II LLC Delaware Alpha Technologies B.V.
Netherlands Alpha Technologies GmbH Germany Alpha Technologies Japan LLC
Delaware Alpha Technologies Services LLC Delaware Alpha Technologies U.K. United
Kingdom Alpha Technologies, s.r.o. Czech Republic Alpha UK Holdings LLC Delaware
Amot Controls Corporation Delaware Amot Controls GmbH Germany Amot/Metrix
Investment Company, Inc. Delaware Amphire Solutions, Inc. Delaware Amtech
Systems (Hong Kong) Limited (85% owned) Hong Kong Amtech Systems, LLC Delaware
Amtech World Corporation Delaware Ascension Technology Corporation Delaware
Atlantic Health Partners, Inc. Delaware Atlas Database Software Corp. California
Atlas Healthcare Software India Private Limited India Cambridge Viscosity, Inc.
Delaware CBORD Holdings Corp. Delaware Civco Holding, Inc. Delaware Civco
Medical Instruments Co., Inc. Iowa CIVCO Medical Solutions B.V. Netherlands



 



 

Clinisys Group Limited United Kingdom Clinisys Scotland Limited United Kingdom
Clinisys Solutions Limited United Kingdom Compressor Controls (Beijing)
Corporation Ltd. China Compressor Controls Corporation Iowa Compressor Controls
Corporation B.V. Netherlands Compressor Controls Corporation Middle East
Delaware Compressor Controls Corporation S.r.l. Italy Compressor Controls
Mauritius Ltd. Mauritius Compressor Controls Pty Ltd. Australia Cornell Pump
Company Delaware Cornell Pump Europe GmbH Germany DAP Technologies Corp.
Delaware DAP Technologies Limited United Kingdom DAP Technologies LTD Canada DAT
Solutions, LLC Delaware Data Innovations LLC Delaware Data Innovations
Cooperatief U.A. Netherlands Data Innovations Europe S.A. Belgium Data
Innovations Latin America Ltda Brazil Dawning Technologies, LLC Delaware DCMH
Group Holdings, Inc. Delaware DCMH Group Holdings, LLC Delaware DCMH Holdings,
Inc. Delaware DI Acquisition Subsidiary, Inc. Delaware DI Dutch Holdings LLC
Delaware DI Hong Kong Limited Hong Kong Dynamic Instruments, Inc. California
Dynisco Enterprises GmbH Germany Dynisco Enterprises, LLC Delaware Dynisco
Europe GmbH Germany Dynisco Holding GmbH Germany Dynisco Hong Kong Holdings,
Limited Hong Kong Dynisco Instruments LLC Delaware Dynisco Instruments S.a.r.l.
France Dynisco LLC Delaware Dynisco Parent, Inc. Delaware Dynisco S.r.l. Italy
Dynisco Shanghai Sensor and Instrument Co., Ltd. China Dynisco –Viatran (M) Sdn
Bhd Malaysia Dynisco Viatran LLC Delaware Dynisco-Viatran Instrument Sdn Bhd
Malaysia Fluid Metering, Inc. Delaware FMS Purchasing & Services, Inc. Florida
Foodlink Holdings, Inc. California Foodlink IT India Private Limited India
Fresco Automation & IT Consultancy Belgium Fresco Consult France SAS France FTI
Flow Technology, Inc. Delaware Gatan GmbH Germany Gatan Inc. Pennsylvania Gatan
Service Corporation Pennsylvania Getloaded Corporation Delaware Guangzhou MEDTEC
Medical Device Co., Ltd China Hansco Automatisering B.V. Netherlands Hansen
Technologies Corporation Illinios Hansen Technologies Europe GmbH Germany



 

Harbour Holding Corp. Delaware Hardy Process Solutions California Horizon
Software International, LLC Georgia Imagerlabs (19.9% owned) California
Innovative Product Achievements, LLC Delaware Inovonics Corporation Colorado
Instill Corporation Delaware Integrated Designs, L.P. Delaware Intellitrans
Canada Ltd. Canada IntelliTrans Limited United Kingdom Intellitrans Sweden AB
Sweden Intellitrans, LLC Delaware IPA Acquisition Subsidiary, Inc. Delaware ISL
Finance SAS France ISL Holding, SAS France ISL Scientifique de Laboratorie -
ISL, S.A.S. France IT Canada Holdings, LLC Delaware iTradenetwork Limited United
Kingdom iTradeNetwork, Inc. Delaware K/S Roper Finance Denmark K/S Roper Holding
Denmark K/S Roper Investments Denmark Link Logistics Holding LLC Delaware
Logitech Limited United Kingdom Lumenera Corporation Canada Managed Health Care
Associates, Inc. Delaware Marumoto Struers K.K. Japan Med Group I, Inc. Delaware
MED Group Parent, Inc. Delaware Med Holdings, LLC Delaware Med Operating, LLC
Delaware Media Cybernetics, Inc. Delaware Medical Equipment Distributors II,
L.P. Texas Medical Equipment Distributors, Inc. Delaware Medical Information
Professional Systems GmbH Germany Medical Information Professional Systems NV
Belgium MEDTEC, Inc. Iowa Metrix Instrument Co., L.P. Delaware MHA Long Term
Care Network, Inc. Delaware MIPS Austria GesmbH Austria MIPS CZ s.r.o Czech
Republic MIPS Deutschland GmbH & Co. KG Germany MIPS Deutschland Holding GmbH
Germany MIPS France Sarl France MIPS Schweiz AG Switzerland MIPS Software
Iberica SL Spain MPR Readers Inc. Delaware Navigator Group Purchasing, Inc.
Tennessee NDI Europe GmbH Germany Neptune Technology Group (Canada) Limited
Canada Neptune Technology Group Inc. Delaware Neptune Technology Group Mexico
S.de R.L. de C.V. Mexico Neptune Technology Group Mexico Services S. de R.L. de
C.V. Mexico Neptune Technology Group Services Inc. Delaware Nippon Roper K.K.
Japan Northern Digital Inc. Canada Novient, Inc. Georgia



 

Off-Campus Advantage, LLC Delaware Omega Legal Systems, Inc. Arizona On Center
Holdings, Inc. Delaware On Center Intermediate Holdings, Inc. Delaware On Center
Software, Inc. Texas PAC Denmark ApS Netherlands PAC GmbH Germany PAC
Instruments Asia PTE. Ltd. Singapore PAC (Shanghai) Co. Ltd. China PB Bidco
Limited United Kingdom PB Holdco Limited United Kingdom PB Midco Limited United
Kingdom PB Topco Limited United Kingdom Petroleum Analyzer Company L.P. Delaware
PGP UK Limited Scotland QSC 1208 Limited United Kingdom QSC 1209 Limited United
Kingdom Quantitative Imaging Corporation Canada Rebate Tracking Group, LLC
Florida Redlake MASD, LLC Delaware RF IDeas, Inc. Delaware RI Marketing India
Private Limited India RIL Holding Limited United Kingdom RMT, Inc. Arizona Roda
Deaco Valve Inc. Canada Roper Brasil Comercio E Promocao De Productos E Servicos
LTDA Brazil Roper Canada Finance LP Canada Roper Canada Holdings, Inc. Canada
Roper Canada Holdings LP Canada Roper Canada Partners, Inc. Canada Roper Capital
Deutschland GmbH Germany Roper Canada UK Limited United Kingdom Roper Denmark UK
Limited United Kingdom Roper DK Sub Sarl Luxembourg Roper Engineering s.r.o.
Czech Republic Roper Europe GmbH Germany Roper Finance Sarl & Co. KG Germany
Roper Finance Scot LP Scotland Roper Germany GmbH Germany Roper Germany GmbH &
Co. KG Germany Roper Germany UK Limited United Kingdom Roper GM Denmark Holdings
ApS Denmark Roper Holdings Limited United Kingdom Roper Holdings, Inc. Delaware
Roper Industrial Holdings LLC Delaware Roper Industrial Products Investment
Company Iowa Roper Industries, Inc. Delaware Roper Industries Denmark ApS
Denmark Roper Industries Deutschland GmbH Germany Roper Industries L.P. Canada
Roper Industries Limited United Kingdom Roper Industries Manufacturing
(Shanghai) Co., Ltd. China Roper Industries Mauritius Ltd. Mauritius Roper
Industries UK Limited United Kingdom Roper International Holding, Inc. Delaware
Roper LLC Russian Federation Roper Lux Sub S.a.r.l Luxembourg

 





 





Roper Luxembourg Finance S.a.r.l. Luxembourg Roper Luxembourg Holdings S.a.r.l.
Luxembourg Roper Luxembourg S.a.r.l. Luxembourg Roper Luxembourg UK Holdings
S.a.r.l. Luxembourg Roper Marketing India .Private Limited India Roper Middle
East Ltd. Dubai (FZE) Roper Pump Company Delaware Roper Scientific B.V.
Netherlands Roper Scientific GmbH Germany Roper Scientific SAS France Roper
Scientific, Inc. Delaware Roper Scot LP United Kingdom Roper Southeast Asia LLC
Delaware Roper UK Investments Limited United Kingdom Roper UK, Ltd. United
Kingdom Roper-Mex, L.P. Delaware Ropintassco 1, LLC Delaware Ropintassco 2, LLC
Delaware Ropintassco 3, LLC Delaware Ropintassco 4, LLC Delaware Ropintassco 5,
LLC Delaware Ropintassco 6, LLC Delaware Ropintassco 7, LLC Delaware Ropintassco
Holdings, L.P. Delaware RT Merger Sub, Inc. Delaware Shanghai Roper Industries
Trading Co., Ltd. China SHP Group Holdings, Inc. Delaware Sinmed Holding
International B.V. Netherlands Societe de Distribution de Logiciels Medicaux
France SoftWriters, Inc. Delaware SoftWriters Holdings, Inc. Delaware Star
Purchasing Services, LLC Wisconsin Strata Acquisition Subsidiary, Inc. Delaware
Strata Decision Technology Holdings LLC Delaware Strata Decision Technology LLC
Illinios Strata Parallel II Inc. Delaware Strategic Healthcare Programs Blocker
LLC Delaware Strategic Healthcare Programs Blocker 2, Inc. Delaware Strategic
Healthcare Programs, L.L.C. Delaware Strategic Healthcare Programs Holdings, LLC
Delaware Struers (Shanghai) International Trading Ltd. China Struers A/S Denmark
Struers GmbH Germany Struers Inc. Delaware Struers Limited United Kingdom
Struers Limited Canada Struers SAS France Student Advantage, LLC Delaware
Sunquest Europe Limited United Kingdom Sunquest Holdings, Inc. Delaware Sunquest
Information Systems (Europe) Limited United Kingdom Sunquest Information Systems
(India) Private Limited India Sunquest Information Systems (International)
Limited United Kingdom Sunquest Information Systems Canada, Inc. Canada Sunquest
Information Systems, Inc. Pennsylvania Taupo Holdings, Inc. Delaware Technolog
Group Limited United Kingdom







 

Technolog Holdings Ltd. United Kingdom Technolog Limited United Kingdom
Technolog SARL France The CBORD Group, Inc. Delaware The Tidewater Healthcare
Shared Services Group, Inc. Pennsylvania TLP Holdings, LLC Delaware Transcore
Atlantic, Inc. Delaware Transcore CNUS, Inc. Delaware Transcore Holdings, Inc.
Delaware Transcore ITS, LLC Delaware Transcore Link Logistics Corporation Canada
Transcore Nova Scotia Corporation Canada Transcore Partners, LLC Delaware
Transcore Quebec Corporation Inc. Canada TransCore Transportation Solutions
India Private Limited India TransCore Transportation Systems Mauritius Private
Limited Mauritius Transcore, LP Delaware Trinity Integrated Systems Limited
United Kingdom UHF Purchasing Services, LLC Delaware United Controls Group, Inc.
Ohio Uson L.P. Delaware Uson Limited United Kingdom Utilitec Limited United
Kingdom Utilitec Services Limited United Kingdom Utility Data Services Limited
United Kingdom Verathon Holdings (Delaware) Inc. Delaware Verathon Inc.
Washington Verathon Medical (Australia) Pty Limited Australia Verathon Medical
(Canada) ULC Canada Verathon Medical (Europe) B.V. Netherlands Verathon Medical
(France) SARL France Verathon Medical (Hong Kong) Limited Hong Kong Verathon
Medical (Japan) K.K. Japan Verathon Medical (UK) Ltd. United Kingdom Verathon
Medical Inc. Washington Viastar Services, LP Texas Viatran Corporation New York
Walter Herzog GmbH Germany Zetec (Shanghai) Co., Ltd. China Zetec France France
Zetec Korea, Inc. Delaware Zetec Rental LLC Delaware Zetec Services, Inc.
Delaware Zetec, Inc. Washington



 

Schedule 4.16 Environmental Matters

 

None.

 



 

Schedule 7.2(d)

 

Existing Indebtedness

 

Indebtedness outstanding on the date hereof under the following facilities:  
Outstanding indebteness         Local currency   September 13, 2016 rate USD
Equivalent             Nippon Roper KK discounted promissory notes facility at
Mizuho Bank Ltd. ¥ 2,675,404 JPY 102.2 $ 26,178.12   PAC Shanghai Co. Ltd -
Borrowing Facility at Bank of Tokyo Mitsubishi ¥ 2,667,816 RMB 6.67995 $
399,376.68             $ 425,554.80   Capitalized ease Obligation - TransCore
vehicle fleet $ 3,036,791 USD 1 $ 3,036,790.61  



 

Schedule 7.3(f) Existing Liens

 

Liens securing Indebtedness set forth on Schedule 7.2(d).



 







EXHIBIT A

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of [______], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ROPER
TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(together with the Parent Borrower, the “Borrowers”), the Lenders party thereto,
the Documentation Agents and Syndication Agents named therein and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

1.      I am the duly elected, qualified and acting [Responsible Officer] of the
Parent Borrower.

 

2.      I have reviewed and am familiar with the contents of this Certificate.

 

3.      I have reviewed the terms of the Credit Agreement and, to the extent
applicable, the Loan Documents and have made or caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Parent Borrower during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default[, except as set forth below].

 

4.      The covenants set forth in Section 7.1 of the Credit Agreement as listed
and calculated below are based on the financial statements attached hereto as
Attachment 1.

 







 

(a)       Consolidated Total Leverage Ratio (Section 7.1(a))          

The ratio of

 

(i)       Consolidated Total Debt* as of such date

 

 

$ __________

 

$ __________

 

$ __________



to

(ii)     Consolidated EBITDA measured for four consecutive fiscal quarters
ending on such date*



  $ __________      

Ratio (must not be greater than):

 

Not a Qualifying Material Acquisition Test Period

Qualifying Material Acquisition Test Period



☒ 
☐

  __________

 

3.5 to 1.0

4.0 to 1.0



     

 (b)       Consolidated Interest Coverage Ratio (Section 7.1(b))

 

The ratio of

 

(i)       Consolidated EBITDA* measured for four consecutive fiscal quarters
ending on such date

 

  $ __________

to

 

(ii)      Consolidated Interest Expense* measured for four consecutive fiscal
quarters ending on such date

  $ __________      

Ratio (must not be less than):

 

 

  __________

 

3.0 to 1.0

 



 



*See Attachment 2 for calculations.

 







 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20__.

 



 

      Name:     Title:

 







 

Attachment 1
to Compliance Certificate

 

 

[Attach Financial Statements]

 

 

 





 

Attachment 2
to Compliance Certificate

 

 

The information described herein is as of ____________ __, ____, and pertains to
the period from _____________ __, ____ to ________________ __, ____.

 

 

Covenant Calculations

 

1              Consolidated Total Debt: for the Group Members at any
date,without duplication and determined on a consolidated basis in accordance
with GAAP, shall be, in each case to the extent that such amounts appear (or are
required to appear) on a consolidated balance sheet of the Parent Borrower
prepared on a consolidated basis in accordance with GAAP:

 

the sum of 1

 

(a)           obligations for borrowed money,

  $__________       (b)           obligations representing the deferred purchase
price of property or services (other than accounts payable and other accrued
obligations arising in the ordinary course of such Person’s business and other
than earn-outs or other similar forms of contingent purchase prices),   $
__________       (c)           obligations, whether or not assumed, of others
secured by Liens on property or assets now or hereafter owned or acquired by
such Person (other than Liens permitted under Section 7.3(d) of the Credit
Agreement),   $ __________       (d)           obligations which are evidenced
by notes, acceptances, or other similar instruments,   $ __________      
(e)           Capital Lease Obligations,   $ __________       (f)           
obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements,   $ __________       (g)           Off-Balance Sheet
Liabilities,   $ __________       (h)           Guarantee Obligations in respect
of obligations of the kind referred to in clauses (a) through (g) above and   $
__________

 

 





1Consolidated Total Debt shall exclude (i) obligations, contingent or otherwise,
with respect to bids, trade, forward or futures contracts (other than in respect
of borrowed money), leases, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and appeals bonds and (ii) obligations, contingent or otherwise, with
respect to letters of credit or similar arrangements in support of obligations
described in clause (i).

 









 

(i)            obligations in respect of standby letters of credit backstopping
other Indebtedness (excluding letters of credit backstopping
performance obligations and performance bonds (and other obligations of a like
nature)   $ __________       CONSOLIDATED TOTAL DEBT   $ __________ 2
             Consolidated EBITDA:  for any period:           Consolidated Net
Income for such period   $ __________       plus the sum of (without duplication
and to the extent reducing Consolidated Net Income for such period):          
(a)           total income tax expense,   $ __________       (b)
          interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including Loans),   $ __________       (c)
          depreciation and amortization expense,   $ __________       (d)
          amortization of intangibles (including, but not limited to, goodwill)
and organization costs,   $ __________       (e)           any non-cash
write-down in the value of intangibles,   $ __________       (f)            any
non-cash expenses in connection with Capital Stock compensation,   $ __________
      (g)           any extraordinary non-cash expenses or losses,   $
__________       (h)           documented losses or expenses associated with
asset sales outside of the ordinary course of business (not exceeding
$100,000,000
in the aggregate with respect to any such cash charges and expenses) and   $
__________       (i)            the effect of non-cash purchase accounting
adjustments made in accordance with GAAP   $ __________       Plus the sum of
(a) - (i)   $ __________      

minus the sum of (without duplication and to the extent increasing Consolidated
Net Income for such period)

 

(a)           interest income,

 

$ __________       (b)           any extraordinary non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of
such Consolidated Net Income for such period, gains on the sales of assets
outside of the ordinary course of business), and   $ __________

 







 

(c)           income tax credits (to the extent not netted from income tax
expense), and   $ __________       (d)           the effect of non-cash purchase
accounting adjustments made in accordance with GAAP.   $ __________       Minus
the sum of (a) - (d)   $ __________      

minus

 

(a)           any cash payments made during such period in respect of items
described in clause (g) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses reduced Consolidated Net Income, all as
determined on a consolidated basis.

  $ __________       Minus item (a)   $ __________

CONSOLIDATED EBITDA

  $ __________       3             Consolidated Interest Expense:  for the
period of four consecutive fiscal quarters ending on the last day of the fiscal
quarter covered by the attached Financial Statements, total cash interest
expense (including that attributable to Capital Lease Obligations) of the Group
Members for such period with respect to all outstanding Indebtedness of the
Group Members (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP and are treated as
interest expense in accordance with GAAP).           CONSOLIDATED INTEREST
EXPENSE   $ __________

 





 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE OF ROPER TECHNOLOGIES, INC.

 

This Secretary’s Certificate is delivered pursuant to Section 5.1(e) of the
Credit Agreement, dated as of [________], 2016 (the “Credit Agreement”; terms
defined therein being used herein as therein defined), among Roper Technologies,
Inc., a Delaware Corporation (the “Company”), the Foreign Subsidiary Borrowers,
the Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent.

 

I, [____], Secretary of the Company, DO HEREBY CERTIFY as follows:

 

1.       Attached hereto as Exhibit A is a complete and correct copy of the
Certificate of Incorporation of the Company, certified to be true, complete and
correct by the Secretary of State of the State of Delaware. No amendment or
other document relating to or affecting the Certificate of Incorporation of the
Company has been authorized or become effective since the date of the last
amendment, no amendment or other document relating to or affecting the
Certificate of Incorporation, as amended, has been filed in the office of the
Secretary of State of the State of Delaware since the date of the last amendment
and no action has been taken by the Company, its shareholders, directors or
officers for the purpose of effecting any further amendment to or modification
of such certificate of incorporation or for the merger, liquidation or
dissolution of the Company.

 

2.       Attached hereto as Exhibit B is a true, complete and correct copy of
the By-Laws of the Company as in full force and effect on the date hereof.

 

3.       Attached hereto as Exhibit C is a true, complete and correct copy of
resolutions duly adopted by the Board of Directors of the Company on [_______],
acting by [unanimous consent]. All such resolutions are in full force and effect
on the date hereof in the form in which adopted and no other resolutions have
been adopted by the Board of Directors of the Company or any committee thereof
relating to the Credit Agreement referred to below and the transactions referred
to in such resolutions.

 

4.       Each of the Credit Agreement, as executed by the Company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and the
other Loan Documents (as defined in the Credit Agreement), is substantially in
the form approved by the Board of Directors of the Company pursuant to the
resolutions described in the foregoing paragraph.

 







 

5.       The following persons are duly qualified and acting officers of the
Company, duly elected or appointed to the offices set forth opposite their
respective names, and each such person who, as an officer of the Company, signed
(i) the Credit Agreement, (ii) any Notes (as defined in the Credit Agreement)
delivered on [______], 2016 and (iii) any other document delivered prior hereto
or on the date hereof in connection with the borrowings under the Credit
Agreement, was duly elected or appointed, qualified and acting as such officer
at the respective times of such signing and delivery, and set forth below are
the genuine signatures of such persons:

 

 



Name Office Signature

 



 

 

 



2



 

IN WITNESS WHEREOF, I have executed this Certificate on this _________________.

 



  Roper Technologies, Inc.       By:    Name:     Title:     Secretary

 

3



 

I, [______] [Title] of Roper Technologies, Inc., hereby certify that [_____] is,
as of the date hereof, the duly elected, qualified and acting Secretary of Roper
Technologies, Inc. and that the signature set forth above is his true and
correct signature.

 

Dated: ________________, 2016

 

 

      Name:     Title:

 

 

 

 

 

 

4



 

FORM OF CLOSING CERTIFICATE

 

SECRETARY’S CERTIFICATE

 

The undersigned, [______], the Secretary of [Company] (the “Company”), is
delivering this certificate pursuant to Section 5.1(e) of the Credit Agreement,
dated as of [_________], 2016 (“the Credit Agreement”), by and among Roper
Technologies, Inc., a Delaware corporation, as Parent Borrower, the Foreign
Subsidiary Borrowers as defined therein, the Lenders from time to time parties
thereto, [[●], as Documentation Agents, ]Wells Fargo Bank, N.A. and Bank of
America, N.A. as Syndication Agents, and JPMorgan Chase Bank, N.A. as
Administrative Agent.

 

I hereby certify, solely in my capacity as an officer of the Company and not in
my individual capacity, that:2

 

(a)       Attached hereto as Exhibit A is a complete and correct copy of the
[Certificate of Incorporation] of the Company, certified to be true, complete
and correct by the [Secretary of State of the State of [__]]. No amendment or
other document relating to or affecting the [Certificate of Incorporation] of
the Company has been authorized or become effective since the date of the last
amendment, no amendment or other document relating to or affecting the
[Certificate of Incorporation], as amended, has been filed in the office of the
[Secretary of State of the State of [__]] since the date of the last amendment
and no action has been taken by the Company, its shareholders, directors or
officers for the purpose of effecting any further amendment to or modification
of such certificate of incorporation or for the merger, liquidation or
dissolution of the Company.

 

(b)       Attached hereto as Exhibit B is a true, complete and correct copy of
the [By-Laws] of the Company as in full force and effect on the date hereof.

 

(c)       Attached hereto as Exhibit C is a true, complete and correct copy of
resolutions duly adopted by the [Board of Directors] of the Company on
[_______], acting by unanimous consent. All such resolutions are in full force
and effect on the date hereof in the form in which adopted and no other
resolutions have been adopted by the [Board of Directors] of the Company or any
committee thereof relating to the Credit Agreement referred to below and the
transactions referred to in such resolutions.

 

(d)       Each of the [Credit Agreement][Subsidiary Guarantee Agreement dated as
of [______], 2016 (the “Subsidiary Guarantee Agreement”)], as executed by the
Company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other Loan Documents (as defined in the Credit
Agreement), is substantially in the form approved by the [Board of Directors] of
the Company pursuant to the resolutions described in the foregoing paragraph.

 

(e)       the following persons are duly qualified and acting directors of the
Company, duly elected or appointed to the offices set forth opposite their
respective names, and each such person who, as an officer of the Company, signed
(i) the [Credit Agreement][Subsidiary Guarantee Agreement] and (ii) any other
document delivered prior hereto or on the date hereof in connection with the
borrowings

 



 



2Paragraphs below to be modified as necessary to reflect the type of company and
any differences based on its jurisdiction of organization.

 





 

under the Credit Agreement, was duly elected or appointed, qualified and acting
as such director at the respective times of such signing and delivery, and set
forth below are the genuine signatures of such persons:

 

 



Name Office Signature



 

 

 

 

 



2



 

IN WITNESS WHEREOF, the Company has caused this certificate to be executed and
delivered by their Secretary as of the [ ] day of [ ], 20[ ].

 

  [Name of the Company]           By:      Name:     Title:

 

 

 

 

 



3



  

I, [_______], [Title] hereby certify that [______] is, as of the date hereof,
the duly elected, qualified and acting Secretary of [the Company] and that the
signature set forth above is his true and correct signature.

 

Dated: [__], 20[__]

 



 

      Name     Title

 

 

 

 

 

4



 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 



1. Assignor: ______________________________       2. Assignee:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]1]       3. Borrower(s): Roper Technologies, Inc. and the
Foreign Subsidiary Borrowers       4. Administrative Agent: JPMorgan Chase Bank,
N.A., as administrative agent under the Credit Agreement       5. Credit
Agreement: The Credit Agreement dated as of [_______], 2016 among Roper
Technologies, Inc., as the Parent Borrower, the Foreign Subsidiary Borrowers,
the Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as Administrative Agent

 



 



1Select as applicable.

 







 

6. Assigned Interest:  

 

Facility Assigned2 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans3   $ $ %  
$ $ %   $ $ %

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR           NAME OF ASSIGNOR           By:        Title:



 

 



  ASSIGNEE           NAME OF ASSIGNOR           By:        Title:







 



 



2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Incremental Term Loans”).

 

3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



 



[Consented to and]4 Accepted:      

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

          By:        Title:  



 



 



[Consented to and]5      





[ROPER TECHNOLOGIES, INC.]



          By:        Title:  

 



 



[NAME OF ANY OTHER RELEVANT PARTY]           By:        Title:  



  



 



4To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

5To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

3



 

ANNEX 1

 

Credit Agreement, dated as of [_______________________], 2016 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among Roper Technologies, Inc. (the “Parent Borrower”), the Foreign Subsidiary
Borrowers (together with the Parent Borrower, the “Borrowers”; each, a
“Borrower”), the Lenders party thereto, the Documentation Agents and Syndication
Agents named therein and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 







 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



 

EXHIBIT D-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of [_______], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E
(or such successor form thereto required under applicable law as of the date
hereof). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 





 

EXHIBIT D-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of [_______], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E (or such successor
form thereto required under applicable law as of the date hereof). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 





[NAME OF LENDER]         By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

2



 

EXHIBIT D-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of [_______], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner's/member's beneficial owners that is claiming
the portfolio interest exemption (or such successor form thereto required under
applicable law as of the date hereof). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]           By:       Name:       Title:    



 

Date: ________ __, 20[ ]

 





 

EXHIBIT D-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of [_______], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (together with the Parent Borrower, the “Borrowers”; each,
a “Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption (or such successor form
thereto required under applicable law as of the date hereof). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 





[NAME OF LENDER]         By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 





 

EXHIBIT E

 

FORM OF NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated ______, 20__, to the
Credit Agreement, dated as of [______], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Roper
Technologies, Inc. (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(together with the Parent Borrower, the “Borrowers”), the Lenders parties
thereto, the Documentation Agents and Syndication Agents named therein, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) by executing and delivering to the
Parent Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this New Lender Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Parent Borrower and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with [Incremental Term Loans of $__________] [Revolving Commitment
Increase of $_______].

 

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, Section 2.15(g) of the Credit Agreement.

 

3. The address of the undersigned for notices for the purposes of the Credit
Agreement is as follows:

 

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 





 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 







  [INSERT NAME OF LENDER]           By:      Name:     Title:



 



 







Accepted this ____ day of   ______________, 20__.          

ROPER TECHNOLOGIES, INC.

          By:        Name:     Title:  



 



 

 



Accepted this ____ day of   ______________, 20__.          

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

          By:        Name:     Title:  



 





 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to the Credit Agreement, dated as of [_______], 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement), among
ROPER TECHNOLOGIES, INC. (the “Parent Borrower”), the Foreign Subsidiary
Borrowers (together with the Parent Borrower, the “Borrowers”; each, a
“Borrower”), the Lenders party thereto, the Documentation Agents and Syndication
Agents named therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), this represents the undersigned
Borrower’s request to convert or continue Loans as follows:

 

1.Date of conversion/continuation: __________________, 20__

 

2.Amount of Loans being converted/continued: $__________________

 

3.Type of Loans being converted/continued:

 

a.Revolving Loans

 

b.Incremental Term Loans

 

4.Nature of conversion/continuation:

 

a.Conversion of ABR Loans to Eurocurrency Loans

 

b.Conversion of Eurocurrency Loans to ABR Loans

         

c.Continuation of Eurocurrency Loans as such

 

5.     If Loans are being continued as or converted to Eurocurrency Loans, the
duration of the new Interest Period that commences on the
conversion/continuation date: ________________ month(s)

 





 

DATED: __________ __, 20__

 



  [INSERT NAME OF BORROWER]           By:      Name:     Title:



 





 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of _____________ __, 20__ (this “Agreement”), among
[NAME OF FOREIGN SUBSIDIARY BORROWER], a ________________ (the “Subsidiary”),
ROPER TECHNOLOGIES, INC., a Delaware corporation (the “Parent Borrower”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the several banks and other financial institutions
or entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of [________], 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Parent Borrower,
the Foreign Subsidiary Borrowers (as defined in the Credit Agreement) from time
to time parties thereto, the Lenders, the Administrative Agent and other agents
party thereto.

 

The parties hereto hereby agree as follows:

 

1.                  Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

2.                  Pursuant to Section 2.19 of the Credit Agreement, the Parent
Borrower hereby designates the Subsidiary as a Foreign Subsidiary Borrower under
the Credit Agreement.

 

3.                  The Parent Borrower and the Subsidiary, jointly and
severally, represent and warrant that the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof to the extent such representations and warranties
relate to the Subsidiary or to this Agreement; provided that to the extent such
representations and warranties refer specifically to an earlier date, such
representations and warranties are true and correct in all material respects as
of such earlier date.

 

4.                  The Parent Borrower agrees that the guarantee of the Parent
Borrower contained in Section 11 of the Credit Agreement will apply to the
obligations of the Subsidiary as a Foreign Subsidiary Borrower.

 

5.                  Upon execution of this Agreement by the Parent Borrower, the
Subsidiary and the Administrative Agent, (i) the Subsidiary shall be a party to
the Credit Agreement and shall be a Foreign Subsidiary Borrower and a Borrower
for all purposes thereof and (ii) the Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement.

 

6.                  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

7.                  This Agreement may be executed in any number of counterparts
(including by facsimile transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 







  [INSERT NAME OF SUBSIDIARY]           By:        Name:     Title:



 

 





  ROPER TECHNOLOGIES, INC.           By:        Name:     Title:



 

 





  JPMORGAN CHASE BANK, N.A., as Administrative Agent           By:        Name:
    Title:



  



2



 

EXHIBIT H

 

 



 

 

 

 

SUBSIDIARY GUARANTEE AGREEMENT

 

 

 

made by

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

in favor of

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

Dated as of ______________________ ___, 20___

 

 

 

 





 

 

 

 

 



 



TABLE OF CONTENTS

 

SECTION 1.   DEFINED TERMS 3 1.1   Definitions 3 1.2   Other Definitional
Provisions 4 SECTION 2.   GUARANTEE 4 2.1   Guarantee 4 2.2   Right of
Contribution 5 2.3   No Subrogation 5 2.4   Amendments, etc. with respect to the
Primary Obligations 5 2.5   Guarantee Absolute and Unconditional 6
2.6   Reinstatement 7 2.7   Payments 7 2.8   Subordination 7 SECTION
3.   REPRESENTATIONS AND WARRANTIES 7 3.1   Existence; Compliance with Law 7
3.2   Power; Authorization; Enforceable Obligations 7 3.3   No Legal Bar 8
SECTION 4.   MISCELLANEOUS 8 4.1   Amendments in Writing 8 4.2   Notices 8
4.3   No Waiver by Course of Conduct; Cumulative Remedies 8 4.4   Enforcement
Expenses; Indemnification 8 4.5   Successors and Assigns 9 4.6   Set-Off 9
4.7   Counterparts 9 4.8   Severability 9 4.9   Section Headings 9
4.10 Integration 9 4.11 GOVERNING LAW 9 4.12 Submission To Jurisdiction; Waivers
9 4.13 Acknowledgements 10 4.14 Additional Subsidiary Guarantors 10
4.15 Releases 10 4.16 WAIVER OF JURY TRIAL 11

 

 

SCHEDULES

 

Schedule 1    Notice Addresses

 

 



SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT, dated as of ____________________, 20___, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Subsidiary Guarantors”), in favor of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of September 23, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Roper Technologies, Inc. (the
“Parent Borrower”), the Foreign Subsidiary Borrowers (as defined therein), the
Lenders, the Documentation Agents and Syndication Agents named therein and the
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each Subsidiary Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Subsidiary Guarantors in connection with the operation of their
respective businesses; and

 

WHEREAS, the Borrowers and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement, each Subsidiary Guarantor hereby agrees as follows:

 

SECTION 1. DEFINED TERMS

 

1.1       Definitions (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

(b)       The following terms shall have the following meanings:

 

“Agreement”: this Subsidiary Guarantee Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Guaranteed Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Primary Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of

 

 



counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement).

 

“Guarantors”: the collective reference to each Subsidiary Guarantor and the
Parent Borrower; provided that each Guarantor shall be considered a Guarantor
only with respect to the Primary Obligations of any other Loan Party.

 

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

 

“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the other Loan Documents (other
than this Agreement), any Letter of Credit or any other document made, delivered
or given in connection with any of the foregoing, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by such Loan Party pursuant to the terms of any of the
foregoing agreements).

 

1.2       Other Definitional Provisions (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

SECTION 2. GUARANTEE

 

2.1       Guarantee (a) Each of the Subsidiary Guarantors hereby, jointly and
severally with each other Guarantor, unconditionally and irrevocably, guarantees
to the Administrative Agent, for the ratable benefit of the Guaranteed Parties
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Loan Parties when due (whether at
the stated maturity, by acceleration or otherwise) of the Primary Obligations.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor (other than
any Borrower) hereunder and under the other Loan Documents shall in no event
exceed the amount which can be guaranteed by such Subsidiary Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

 

(c)       Each Subsidiary Guarantor agrees that the Primary Obligations may at
any time and from time to time exceed the amount of the liability of such
Subsidiary Guarantor hereunder without impairing

 

 



the guarantee contained in this Section 2 or affecting the rights and remedies
of the Administrative Agent or any Lender hereunder.

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all the Primary Obligations and the obligations of each
Subsidiary Guarantor under the guarantee contained in this Section 2 shall have
been satisfied by payment in full, no Letter of Credit shall be outstanding and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Loan Parties may be free from any
Primary Obligations.

 

(e)       No payment made by any Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder or
under the Credit Agreement which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Primary Obligations or
any payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

2.2       Right of Contribution Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3       No Subrogation Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower, any other Loan Party with Primary Obligations or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Primary Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Borrower, any other Loan Party with Primary Obligations
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the Loan
Parties on account of the Primary Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Primary Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Primary
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4       Amendments, etc. with respect to the Primary Obligations Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any

 

 



Subsidiary Guarantor, any demand for payment of any of the Primary Obligations
made by the Administrative Agent or any Lender may be rescinded by the
Administrative Agent or such Lender and any of the Primary Obligations
continued, and the Primary Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Primary
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Primary Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5       Guarantee Absolute and Unconditional Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Primary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Primary Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Loan
Parties, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Borrower, any other Loan
Party with Primary Obligations or any of the Subsidiary Guarantors with respect
to the Primary Obligations. Each Subsidiary Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Primary Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower, any other Loan Party with Primary
Obligations or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Loan Parties for
the Primary Obligations, or of such Subsidiary Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Subsidiary Guarantor, the Administrative Agent or any Lender may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Borrower, any other
Loan Party with Primary Obligations, any other Guarantor or any other Person or
against any collateral security or guarantee for the Primary Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Subsidiary
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any

 

 



Subsidiary Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

2.6       Reinstatement The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

2.7       Payments Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

2.8       Subordination Each Subsidiary Guarantor agrees that all indebtedness
and other monetary obligations owed by it to any Borrower or any other
Subsidiary Guarantor shall be subordinated to the payment in full of such
Subsidiary Guarantor’s Obligations.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to make their respective extensions of credit to the
Borrowers under the Credit Agreement, each Subsidiary Guarantor hereby
represents and warrants to the Administrative Agent and each Lender that:

 

3.1       Existence; Compliance with Law Each Subsidiary Guarantor (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (iii) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except to the extent that the failure to comply with clauses (iii) and (iv)
above could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

3.2       Power; Authorization; Enforceable Obligations Each Subsidiary
Guarantor has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which such Subsidiary Guarantor is a
party. This Agreement has been, and each other Loan Document to which it is a
party will be, duly executed and delivered on behalf of such Subsidiary
Guarantor. This Agreement constitutes, and each other Loan Document to which it
is a party when executed and delivered will constitute, a legal, valid and
binding obligation of such Subsidiary Guarantor enforceable against such
Subsidiary Guarantor in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

 



3.3       No Legal Bar The execution, delivery and performance of the Loan
Documents to which each Subsidiary Guarantor is a party will not violate any
Requirement of Law or Contractual Obligation of such Subsidiary Guarantor or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
pursuant to this Agreement).

 

SECTION 4. MISCELLANEOUS

 

4.1       Amendments in Writing None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

4.2       Notices All notices, requests and demands to or upon the
Administrative Agent or any Subsidiary Guarantor hereunder shall be effected in
the manner provided for in Section 10.2 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Subsidiary Guarantor shall be
addressed to such Subsidiary Guarantor at its notice address set forth on
Schedule 1.

 

4.3       No Waiver by Course of Conduct; Cumulative Remedies Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or under any other Loan
Document or to have acquiesced in any Default or Event of Default. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any Lender, any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof. No single or partial exercise of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

4.4       Enforcement Expenses; Indemnification (a) Each Subsidiary Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in collecting against such Subsidiary Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Subsidiary Guarantor is a party, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent.

 

(b)       Each Subsidiary Guarantor agrees to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

 

(c)       Each Subsidiary Guarantor agrees to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Parent Borrower would be required to do so pursuant
to Section 10.5 of the Credit Agreement.

 

(d)       The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

 



4.5       Successors and Assigns This Agreement shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

4.6       Set-Off In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to any Subsidiary
Guarantor, any such notice being expressly waived by each Subsidiary Guarantor
to the extent permitted by applicable law, upon any Obligations becoming due and
payable by any Subsidiary Guarantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of such Subsidiary Guarantor. Each Lender agrees to
promptly notify the relevant Subsidiary Guarantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 

4.7       Counterparts This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

4.8       Severability Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4.9       Section Headings The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

4.10       Integration This Agreement and the other Loan Documents represent the
agreement of the Subsidiary Guarantors, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.

 

4.11       GOVERNING LAW THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.12       Submission To Jurisdiction; Waivers Each Subsidiary Guarantor hereby
irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

 



(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Subsidiary
Guarantor at its address referred to in Section 4.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

4.13       Acknowledgements Each Subsidiary Guarantor hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Subsidiary Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Subsidiary Guarantors and the Lenders.

 

4.14       Additional Subsidiary Guarantors Each Subsidiary of the Parent
Borrower that becomes a party to this Agreement pursuant to Section 11.7 of the
Credit Agreement shall become a Subsidiary Guarantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

 

4.15 Releases (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Subsidiary Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of any Subsidiary Guarantor following
any such termination, the Administrative Agent shall execute and deliver to such
Subsidiary Guarantor such documents as such Subsidiary Guarantor shall
reasonably request to evidence such termination.

 

(b)       At the request and sole expense of the Parent Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Parent Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the

 

 



relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Parent Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

4.16       WAIVER OF JURY TRIALEACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of page intentionally left blank]

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
Agreement to be duly executed and delivered as of the date first above written.

 



 



  [NAME OF SUBSIDIARY GUARANTOR]           By:      Title:

 







 

 



Schedule 1

 

NOTICE ADDRESSES OF SUBSIDIARY GUARANTORS

 

 



Annex 1 to

 

Subsidiary Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________ (the “Additional Subsidiary Guarantor”), in favor
of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Roper Technologies, Inc. (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined therein), the Lenders, the Documentation Agents
and Syndication Agents named therein and the Administrative Agent have entered
into a Credit Agreement, dated as of September 23, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Parent Borrower have entered into the Subsidiary Guarantee Agreement, dated as
of ________________________, 20__ (as amended, supplemented or otherwise
modified from time to time, the “Subsidiary Guarantee Agreement”) in favor of
the Administrative Agent for the ratable benefit of the Guaranteed Parties;

 

WHEREAS, the Parent Borrower wishes to cause the Additional Subsidiary Guarantor
to become a party to the Subsidiary Guarantee Agreement; and

 

WHEREAS, the Additional Subsidiary Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Subsidiary Guarantee
Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1. Subsidiary Guarantee Agreement. By executing and delivering this Assumption
Agreement, the Additional Subsidiary Guarantor, as provided in Section 4.14 of
the Subsidiary Guarantee Agreement, hereby becomes a party to the Subsidiary
Guarantee Agreement as a Subsidiary Guarantor thereunder with the same force and
effect as if originally named therein as a Subsidiary Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Subsidiary Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Subsidiary Guarantee Agreement. The Additional
Subsidiary Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 3 of the Subsidiary
Guarantee Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 



 



  [ADDITIONAL SUBSIDIARY GUARANTOR]           By:       Name:     Title:

 



 

 



Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

 

 

 

 

 

 

 

 

 

 

